Exhibit 10.1


Execution Version




--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
BY AND AMONG
RENTPATH HOLDINGS, INC.
CSGP HOLDINGS, LLC

COSTAR GROUP, INC. (SOLELY FOR PURPOSES OF SECTION 5.13)
AND
THE OTHER SELLERS NAMED HEREIN
Dated as of the Petition Date (as defined herein)







--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I     DEFINITIONS, TERMS AND INTERPRETIVE
MATTERS.........................1
    
SECTION 1.01.    Certain
Definitions...........................................................................1
SECTION 1.02.    Other
Terms....................................................................................19


ARTICLE II     PURCHASE AND
SALE................................................................................19


SECTION 2.01.    Purchase and Sale of the Acquired
Assets.....................................19
SECTION 2.02.    Assumed
Liabilities.......................................................................19
SECTION
2.03.    Closing...........................................................................................19
SECTION 2.04.    Consideration; Deposit; Escrow
Account......................................20
SECTION 2.05.    Closing Payments and
Deliveries..................................................20
SECTION
2.06.    [Reserved]......................................................................................21
SECTION 2.07.    Withholding
Rights........................................................................22
SECTION 2.08.    Transferred
Contracts.....................................................................22
SECTION 2.09.    Transaction
Structure.....................................................................23
SECTION 2.10.    Holdback
Escrow...........................................................................24


ARTICLE III     REPRESENTATIONS AND WARRANTIES OF THE SELLERS................25


SECTION 3.01.    Organization and Qualification;
Subsidiaries................................25
SECTION 3.02.    Authority/Binding
Effect...............................................................26
SECTION 3.03.    Financial
Statements......................................................................26
SECTION 3.04.    Absence of Certain Changes or
Events..........................................27
SECTION 3.05.    Consents and Approvals/No
Violation...........................................27
SECTION 3.06.    Absence of
Actions........................................................................28
SECTION 3.07.    Affiliate
Transactions.....................................................................28
SECTION 3.08.    Permits/Compliance with
Laws.....................................................28
SECTION 3.09.    No Undisclosed
Liabilities.............................................................28
SECTION 3.10.    Employee Benefit
Plans/ERISA....................................................28
SECTION 3.11.    Material
Contracts..........................................................................30
SECTION 3.12.    Environmental
Matters...................................................................32
SECTION 3.13.    Real
Property..................................................................................32
SECTION 3.14.    Labor
Matters.................................................................................33
SECTION
3.15.    Insurance........................................................................................33
SECTION 3.16.    Intellectual
Property.......................................................................34
SECTION
3.17.    Taxes..............................................................................................36
SECTION 3.18.    Title to Acquired Assets; Company
Activities...............................38
SECTION
3.19.    Brokers...........................................................................................38
SECTION
3.20.    Sufficiency.....................................................................................38
SECTION 3.21.    RentPath Gives Back Foundation,
Inc...........................................38
SECTION 3.22.    No Other Representations and
Warranties.....................................38


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page










ARTICLE IV     REPRESENTATIONS AND WARRANTIES OF THE BUYER....................39
    
SECTION
4.01.    Organization...................................................................................39
SECTION 4.02.    Authority/Binding
Effect................................................................39
SECTION 4.03.    Consents and Approvals/No
Violation............................................40
SECTION 4.04.    Absence of
Actions.........................................................................40
SECTION
4.05.    Financing........................................................................................40
SECTION 4.06.    Buyer
Activities..............................................................................40
SECTION
4.07.    Brokers...........................................................................................41
SECTION 4.08.    No Other Representations and
Warranties.......................................41


ARTICLE V    
COVENANTS..................................................................................................41


SECTION 5.01.    Conduct of
Business.......................................................................41
SECTION 5.02.    Control of
Operations    ....................................................................43
SECTION 5.03.    Reasonable Best
Efforts/Cooperation    ............................................43
SECTION
5.04.    Consents.........................................................................................44
SECTION 5.05.    Antitrust Notifications and Other Regulatory
Approvals................44
SECTION 5.06.    Bankruptcy Court
Matters...............................................................46
SECTION 5.07.    Access to
Information    ....................................................................49
SECTION 5.08.    Public
Statements...........................................................................50
SECTION 5.09.    Tax
Matters.....................................................................................51
SECTION 5.10.    Transferred
Employees...................................................................53
SECTION 5.11.    Employee
Benefits.........................................................................54
SECTION 5.12.    Change in
Name..............................................................................55
SECTION 5.13.    Parent
Guaranty..............................................................................55
SECTION 5.14.    The Stock Transaction;
Reorganization..........................................56


ARTICLE VI     CONDITIONS TO
CLOSING...........................................................................56
    
SECTION 6.01.    Mutual Conditions to the Obligations of the
Parties........................56
SECTION 6.02.    Conditions to the Obligations of the
Buyer......................................56
SECTION 6.03.    Conditions to the Obligations of the
Sellers....................................58
SECTION 6.04.    Frustration of Closing
Conditions...................................................59


ARTICLE VII     SURVIVAL;
TERMINATION.........................................................................59
    
SECTION
7.01.    Survival..........................................................................................59
SECTION
7.02.    Termination....................................................................................59
SECTION 7.03.    Effect of Termination;
Etc...............................................................62
SECTION 7.04.    Break-Up
Fee.................................................................................63


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page








ARTICLE VIII
MISCELLANEOUS........................................................................................63
    
SECTION
8.01.    Notices...........................................................................................63
SECTION 8.02.    Amendment/Waiver,
Etc................................................................64
SECTION
8.03.    Assignment....................................................................................65
SECTION 8.04.    Entire
Agreement............................................................................65
SECTION
8.05.    Severability....................................................................................65
SECTION 8.06.    Fulfillment of
Obligations...............................................................65
SECTION 8.07.    Parties in
Interest.............................................................................65
SECTION
8.08.    Expenses........................................................................................66
SECTION 8.09.    Governing Law/Jurisdiction/Waiver of Jury
Trial...........................66
SECTION 8.10.    Counterparts,
Etc............................................................................67
SECTION 8.11.    Headings,
Etc..................................................................................67
SECTION 8.12.    Further
Assurances.........................................................................67
SECTION 8.13.    Specific
Performance.....................................................................67
SECTION 8.14.    Limitation on
Liability....................................................................68
SECTION
8.15.    Non‑Recourse................................................................................68
SECTION
8.16.    Release...........................................................................................68
SECTION
8.17.    Interpretation..................................................................................68




EXHIBITS
Exhibit A    Escrow Agreement
Exhibit B    Form of Bill of Sale
Exhibit C    Form of Assignment and Assumption Agreement
Exhibit D    Short Form IP Assignment Agreement
Exhibit E    Transaction Steps


SCHEDULES
Schedule A        Subsidiaries
Schedule 1.01        Certain Definitions
Schedule 2.05(a)(vii)    Released Liens
Schedule 3.01        Organization and Qualification; Subsidiaries
Schedule 3.03        Financial Statements
Schedule 3.04        Absence of Certain Changes or Events
Schedule 3.05        Consents and Approvals/No Violation
Schedule 3.06        Absence of Actions
Schedule 3.07        Affiliate Transactions
Schedule 3.08        Permits/Compliance with Laws


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Schedule 3.09        No Undisclosed Liabilities
Schedule 3.10        Employee Benefit Plans/ERISA
Schedule 3.11        Material Contracts
Schedule 3.12        Environmental Matters
Schedule 3.13        Real Property
Schedule 3.14        Labor Matters
Schedule 3.15        Insurance
Schedule 3.16        Intellectual Property
Schedule 3.17        Taxes
Schedule 3.18        Title to Acquired Assets; Company Activities
Schedule 3.19        Brokers
Schedule 3.20        Sufficiency
Schedule 3.21        RentPath Gives Back Foundation, Inc.
Schedule 4.07        Brokers
Schedule 5.01        Conduct of Business
Schedule 5.10(a)    Transferred Employees
Schedule 5.10(b)    Transferred Employees
Schedule 5.11(b)    Employee Benefits
Schedule 5.11(h)    Retention Bonuses




iv

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of the Petition Date, by
and among RentPath Holdings, Inc., a Delaware corporation (the “Company”), and
the direct or indirect wholly-owned Subsidiaries of the Company set forth on
Schedule A (together with the Company, each a “Seller” and collectively the
“Sellers”), CSGP Holdings, LLC, a Delaware limited liability company (the
“Buyer”), and CoStar Group, Inc., a Delaware corporation (solely for purposes of
Section 5.13) (“Parent”). Each of the Buyer and each Seller is referred to
herein as a “Party” and, collectively, as the “Parties”.
W I T N E S S E T H:
WHEREAS, the Sellers and certain of their affiliates are contemplating filing
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) on or about February 12, 2020 (the date of the
filing of such petitions, the “Petition Date”) in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”);
WHEREAS, the Sellers are engaged in the operation of the Business (as defined
below), or hold assets or are responsible for liabilities Related to the
Business; and
WHEREAS, subject to the terms and upon the conditions set forth herein, the
Sellers desire to sell, transfer and assign to the Buyer, and the Buyer desires
to purchase, acquire and assume from the Sellers, all of the Acquired Assets (as
defined below) and Assumed Liabilities (as defined below), all as more
specifically provided herein.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the Parties agree as follows:
ARTICLE I

DEFINITIONS, TERMS AND INTERPRETIVE MATTERS
SECTION 1.01.    Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth or as referenced below:
“Action” means any claim, charge, action, suit, corrective action plan, cause of
action, arbitration, proceeding, litigation, audit, notice of violation,
administrative citation, summons, subpoena, inquiry or investigation of any
nature, civil, criminal, administrative, regulatory or otherwise, whether at law
or in equity or otherwise, before or by any Governmental Authority.
“Acquired Assets” means, without duplication, as of the Closing Date, all of the
Sellers’ right, title, and interest in and to all of the assets and properties
of every kind and nature, whether real, personal or mixed, tangible or
intangible, wherever located and whether now existing or hereafter acquired
(other than the Excluded Assets) that are Related to the Business, including the
following:
(a)    all Furnishings and Equipment;







--------------------------------------------------------------------------------





(b)    the Leases set forth on Schedule 1.01 under the heading “Assumed Leases”,
other than those leases that expire or that are terminated prior to Closing (the
“Assumed Leases”), together with (to the extent of the Sellers’ interest
therein) the buildings, fixtures and improvements located on or attached to such
real property, and all rights arising therefrom, and all tenements,
hereditaments, appurtenances and other real property rights appertaining
thereto, subject to the rights of the applicable landlord (including rights to
ownership or use of such property) under the Assumed Leases, subject to the
approval of the Bankruptcy Court of the assignment and assumption thereof;
(c)    all accounts or notes (if such exist) receivable, and any security,
claim, remedy or right related to any of the foregoing, if applicable;
(d)    all rights under those Contracts set forth on Schedule 1.01 under the
heading “Transferred Contracts”, other than those Contracts that expire or that
are terminated prior to the Closing (such Contracts, together with the Assumed
Leases, the “Transferred Contracts”), subject to the approval of the Bankruptcy
Court of the assignment and assumption thereof;
(e)    all deposits, including customer deposits and security deposits for rent,
electricity, telephone or otherwise, and prepaid charges, expenses, advance
payments, claims, refunds, rights of recovery, rights of set-off, rights of
recoupment, charges, sums and fees (other than any deposits, prepaid charges,
expenses, advance payments, claims, refunds, rights of recovery, rights of
set-off, rights of recoupment, charges, sums and fees paid to the extent
relating to any Excluded Assets and adequate assurance deposits posted in
accordance with section 366 of the Bankruptcy Code), including rebates,
payments, reimbursements or refunds to the extent relating to Taxes that are not
Excluded Taxes;
(f)    all of the Seller Intellectual Property;
(g)    all documents and information that are Related to the Business (“Seller
Data”), including documents and information relating to products, services,
marketing, advertising, promotional materials, Seller Intellectual Property,
personnel files for Transferred Employees and all files, customer files and
documents (including credit information), supplier lists, records, literature
and correspondence, all Tax Returns and other Tax records of the Company, but
excluding (i) personnel files for Employees who are not Transferred Employees,
(ii) such files as may be required under applicable Law regarding privacy and
(iii) any documents to the extent related to or required to realize the benefits
of any Excluded Assets; provided, that Sellers shall have continued access to
such documents as are necessary to administer the Bankruptcy Case and Sellers
may retain copies of any documents as necessary;
(h)    all warranties, representations and guarantees made by suppliers,
manufacturers and contractors to the extent relating to products sold, or
services provided, to the Sellers or to the extent affecting any Acquired
Assets, to the extent assignable, other than any warranties, representations and
guarantees to the extent pertaining to any Excluded Assets or rights and
defenses to the extent pertaining to any Excluded Liabilities;


- 2 -



--------------------------------------------------------------------------------





(i)    all Permits of the Sellers Related to the Business and assignable to the
Buyer under applicable Law (and, for the avoidance of doubt, solely to the
extent the applicable Governmental Authority consents to or otherwise approves
the assignment or transfer of the applicable Permit, if such consent or approval
is required), (x) including the licenses set forth on Schedule 1.01 under the
heading “Licenses” and (y) excluding the Permits listed on Schedule 1.01 under
the heading “Excluded Permits”;
(j)    all goodwill and other intangible assets associated with the Business,
including customer and supplier lists and the goodwill associated with the Marks
included in the Seller Intellectual Property;
(k)    those items set forth on Schedule 1.01 under the heading “Acquired
Assets”;
(l)    all avoidance, fraudulent transfer, preference, or similar claims, causes
of action, rights, or proceedings of any Seller (including, under chapter 5 of
the Bankruptcy Code, the Uniform Fraudulent Transfer Act or the Uniform
Fraudulent Conveyance Act) enacted by any state, or any other similar state or
Federal law against any contract counterparties to Transferred Contracts and
vendors solely to the extent related or attributable to the Acquired Assets
(including any Transferred Contracts); and
(m)    to the extent transferable, all insurance policies and binders (including
all director and officer insurance policies and any tail insurance policies), as
well as all related insurance benefits, including rights and proceeds, arising
from or relating to the Business, the Acquired Assets or the Assumed Liabilities
(collectively, the “Acquired Insurance Policies”), but excluding (x) claims
pending under any insurance policies to the extent relating to any Excluded
Assets and (y) any directors and officers insurance policies (including tail
policies) (together, the “Excluded Insurance Assets”);
provided, however, notwithstanding anything to the contrary set forth in this
definition, the Acquired Assets shall not include any Excluded Assets.
“Acquired Insurance Policies” shall have the meaning set forth in clause (m) of
the definition of “Acquired Assets”.
“Administrative Claims Bar Date” shall have the meaning set forth in Section
2.10(b).
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such first Person. The term “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as applied to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other ownership interest, by
contract or otherwise; provided that in no event shall any portfolio company of
private equity funds managed by Providence Equity Partners L.L.C., TPG Global,
LLC or RentPath Gives Back Foundation, Inc. be an Affiliate of a Seller or of
the Company or any of its Subsidiaries.


- 3 -



--------------------------------------------------------------------------------





“Agreement” shall have the meaning set forth in the preamble hereto.
“Allocation Schedule” shall have the meaning set forth in Section 2.06.
“Antitrust Laws” shall mean, the HSR Act, the Sherman Act, as amended, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, and any
other federal or state law, regulation or decree designed or intended to
prohibit, restrict or regulate actions or transactions having the purpose or
effect of monopolization, restraint of trade or harm to competition.
“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 2.05(a)(ii).
“Assume / Assign Motions” shall have the meaning set forth in Section
5.06(c)(iii).
“Assumed Leases” shall have the meaning set forth in the definition of “Acquired
Assets”.
“Assumed Liabilities” means only the following Liabilities of each of the
Sellers as of the Closing Date and no other Liabilities:
(a)    all Liabilities under the Transferred Contracts to the extent arising on
or after the Closing Date, except to the extent such Liabilities are Cure Costs,
accrue or relate to the operation of the Business prior to the Closing Date or
relate to any failure to perform, improper performance, warranty or other
breach, default or violation by any Seller prior to the Closing Date;
(b)    all post-petition accounts payable (other than Cure Costs) incurred in
the ordinary course of business existing on the Closing Date and Related to the
Business (including, for the avoidance of doubt, (i) invoiced accounts payable
and (ii) accrued but uninvoiced accounts payable) that (x) have arisen in the
ordinary course of business and (y) remain unpaid;
(c)    all Indebtedness set forth on Schedule 1.01 under the heading “Assumed
Liabilities”;
(d)    all Liabilities for any and all Taxes of Reorganized RentPath or with
respect to the Acquired Assets for taxable periods (or portions thereof)
beginning on the day after the Closing Date, determined as if the taxable year
of Reorganized RentPath ended as of the end of the day on the Closing Date (for
the avoidance of doubt, in no case shall such Taxes include any Excluded Taxes);
(e)     all Liabilities relating to or arising out of the ownership or operation
of the Business or any Acquired Asset by the Buyer from and after the Closing
Date (provided that, for the avoidance of doubt, this clause (e) shall not
include any Liabilities (other than other Assumed Liabilities) to the extent
relating to or arising out of the ownership or operation of the Business or any
Acquired Asset prior to the Closing (whether or not such Liabilities arise from
Claims first asserted after the Closing) that are not discharged, released
and/or exculpated (and enjoined pursuant to the Plan and/or Confirmation Order)
; and


- 4 -



--------------------------------------------------------------------------------





(f)     all Liabilities relating to or arising out of any Employee ceasing to be
employed (i) by the Sellers at any time prior to the Closing Date at the written
request of Buyer to the extent permissible under the Law or (ii) as a result of
such Employee not receiving an offer of employment from the Buyer pursuant to
and in accordance with Section 5.10(b) (clauses (i) and (ii) hereof,
collectively, “Employee Termination Obligations”).
provided, however, that notwithstanding anything to the contrary set forth in
this definition, the Assumed Liabilities shall not include any Excluded
Liabilities.
“Auction” shall have the meaning set forth in Section 5.06(c)(ii).
“Bankruptcy Cases” means the contemplated Chapter 11 cases of the Sellers and
certain of their Affiliates.
“Bankruptcy Code” shall have the meaning set forth in the recitals.
“Bankruptcy Court” shall have the meaning set forth in the recitals.
“Bidding Procedures” shall have the meaning set forth in Bidding Procedures
Order.
“Bidding Procedures Motion” means a motion seeking entry of the Bidding
Procedures Order (which shall, among other things, approve and authorize payment
of the Termination Payment).
“Bidding Procedures Order” means an order of the Bankruptcy Court that, among
other things, approves (a) bidding procedures, (b) bid protections granted to
the Buyer, including the Termination Payment and provides that (x) such bid
protections (including the Termination Payment) shall constitute allowed
administrative expenses of Sellers’ estates under section 503(b) of the
Bankruptcy Code and (y) subject to the exceptions specifically set forth in the
Bidding Procedures Order, any Qualified Bid (as defined in the Bidding
Procedures) shall include an amount in cash sufficient to satisfy the
Termination Payment, (c) the form and manner of notice of Auction(s), sale
transaction(s), and Confirmation Hearing(s), (d) the procedures for assumption
and assignment of Contracts and Leases, and (e) the date for Auction(s), if
necessary, and Confirmation Hearing(s).
“Bill of Sale” shall have the meaning set forth in Section 2.05(a)(i).
“Break-Up Fee” shall have the meaning set forth in Section 7.04(a).
“Business” means the business of providing digital media services to clients in
the residential real estate business (including internet listing services,
digital marketing services and solutions, rental and property management
software and products) as conducted by the Sellers, as a whole.
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or obligated by Law or
executive order to close.
“Buyer” shall have the meaning set forth in the preamble hereto.


- 5 -



--------------------------------------------------------------------------------





“Buyer Material Adverse Effect” shall have the meaning set forth in Section
4.01.
“Buyer Plans” shall have the meaning set forth in Section 5.11(c).
“Buyer Related Party” shall mean any Related Party of the Buyer.
“Buyer Related Terms and Conditions” shall have the meaning set forth in Section
5.04.
“Buyer Severance Policy” means the Buyer’s policy to provide terminated
employees with severance payments, in exchange for a full release of claims,
equal to (i) two (2) weeks of base salary plus (ii) one (1) week of base salary
for each completed year of continuous service after the first year of continuous
service with the Buyer (which, for the purposes hereof, shall include each
completed year of continuous service with the Sellers prior to the Closing), up
to a maximum of sixteen (16) weeks.
“Claims” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.
“Closing” shall have the meaning set forth in Section 2.03.
“Closing Date” shall have the meaning set forth in Section 2.03.
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
“Commercial Software” shall mean Software that (i) is generally commercially
available Software and (ii) is licensed to the Sellers for a one-time or annual
fee (whichever is higher) of no more than $500,000 in the aggregate.
“Company” shall have the meaning set forth in the preamble hereto.
“Competing Bid” shall have the meaning set forth in Section 5.06(b).
“Confidentiality Agreement” shall mean the Confidentiality Agreement, dated
December 18, 2019, by and between CoStar Group, Inc. and RentPath, LLC.
“Confirmation Hearing” means a hearing before the Bankruptcy Court to consider
confirmation of the Plan and approval of this Agreement, as such hearing may be
adjourned or continued from time to time.
“Confirmation Liabilities” means all Claims against the Sellers arising prior to
the Plan Effective Date that are required to be paid or otherwise treated in
accordance with section 1129 of the Bankruptcy Code (including sections
1129(a)(9) and 1129(a)(13) of the Bankruptcy Code) in order to obtain entry of
the Confirmation Order, other than Assumed Liabilities.
“Confirmation Order” means an order of the Bankruptcy Court confirming the Plan,
which order shall contain Sale Provisions.
“Consents” shall have the meaning set forth in Section 3.05(a).


- 6 -



--------------------------------------------------------------------------------





“Contract” shall mean a legally binding contract, agreement, amendment,
arrangement, understanding, lease or license, which in each case is either oral
or in writing and is not an Employee Benefit Plan.
“Contract Motions” shall have the meaning set forth in Section 5.06(c)(iii).
“Credit Bid” means that certain bid for the assets of the Sellers made by
certain of the Company’s existing lenders in the Auction, as contemplated by
that certain Asset Purchase Agreement, by and among the Company, the Sellers and
RP Lender Acquisition Corp., the form of which was agreed to by the parties
thereto on February 11, 2020.
“Cure Costs” means all amounts payable in order to cure any monetary defaults
required to be cured under section 365(b)(1) of the Bankruptcy Code or otherwise
to effectuate, pursuant to the Bankruptcy Code, the assumption by the applicable
Seller and assignment to the Buyer of the Transferred Contracts.
“DIP Credit Agreement” means that certain credit agreement entered into by the
Company in connection with debtor-in-possession financing provided to the
Company during the Bankruptcy Cases.
“DIP Financing” shall mean any debtor-in-possession financing arrangement to
which any Seller is a party.
“Disclosure Statement” shall mean the disclosure statement related to the Plan.
“DOJ” shall mean the U.S. Department of Justice.
“Employee Benefit Plans” shall mean, collectively, each employment, consulting,
executive compensation, bonus, deferred compensation, incentive compensation,
stock purchase, stock option or other equity‑based, retention,
change‑in‑control, severance or termination pay, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits,
profit‑sharing, pension or retirement plan, program, agreement or arrangement,
and each other fringe or other employee benefit plan, program, agreement or
arrangement (including any “employee benefit plan”, within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA), sponsored, maintained
or contributed to or required to be contributed to by the Sellers or with
respect to which Sellers have Liability (contingent or otherwise).
“Employees” means all individuals, whether or not actively at work as of the
date hereof, who are employed by the Sellers immediately prior to the Closing.
“Employee Termination Obligations” shall have the meaning set forth in clause
(f) of the definition of “Assumed Liabilities”.
“Environmental Law” shall mean any Law relating to pollution or protection of
human health or the environment or natural resources, including any Law relating
to emissions, discharges, the Release of or exposure to any Hazardous Materials
or otherwise relating to the manufacture,


- 7 -



--------------------------------------------------------------------------------





processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.
“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) that, together with the Sellers, would be deemed to be a “single
employer” within the meaning of Section 4001(b) of ERISA or Section 414 of the
Code.
“Escrow Account” shall have the meaning set forth in Section 2.04(b).
“Escrow Agent” means Citibank N.A.
“Escrow Agreement” means that certain Escrow Agreement, dated as of the date
hereof, by and between the Company, Buyer and Escrow Agent.
“Escrow Funds” shall have the meaning set forth in Section 2.04(b).
“Excluded Assets” means, without duplication, the following assets of the
Sellers:
(a)    other than of Reorganized RentPath, all organizational documents,
qualifications to conduct business as a foreign entity, arrangements with
registered agents to the extent relating to foreign qualifications, taxpayer and
other identification numbers, seals, minute books, stock transfer books, stock
certificates, and other documents to the extent relating to the Sellers’
organization, maintenance, existence, and operation;
(b)    all capital stock or other equity interests of the Sellers or any of
their Subsidiaries and any equity interests in any other Person owned or held by
or for the benefit of any Seller;
(c)    all cash, cash equivalents, marketable securities, bank deposits or
similar cash items of the Sellers;
(d)    all of the Sellers’ rights under this Agreement or any Related Agreement;
(e)    all (i) books and records that Sellers are required by Law to retain or
to the extent such books and records relate to Excluded Assets or Excluded
Liabilities; provided, however, that the Buyer shall have the right to make
copies of any portions of such retained books and records Related to the
Business, Acquired Assets or Assumed Liabilities; (ii) documents relating to
proposals to acquire the Business by Persons other than the Buyer; and (iii)
personnel files for Employees who are not Transferred Employees;
(f)    all Contracts and Leases other than the Transferred Contracts;
(g)     all deposits, prepaid charges, expenses, advance payments, claims,
refunds, rights of recovery, rights of set-off, rights of recoupment, charges,
sums and fees paid in connection


- 8 -



--------------------------------------------------------------------------------





with or relating to any Excluded Assets and adequate assurance deposits posted
in accordance with section 366 of the Bankruptcy Code, in each case to the
extent relating to the Excluded Assets;
(h)    all privileged (including attorney-client privileged) communications,
including communications to the extent relating to the negotiation,
documentation and consummation of the transactions contemplated by this
Agreement;
(i)    those items set forth on Schedule 1.01 under the heading “Excluded
Assets”;
(j)    any rebate, payment, reimbursement or refund relating to Taxes that are
Excluded Liabilities;
(k)    any financial derivatives or hedging instruments;
(l)    all avoidance, fraudulent transfer, preference, or similar claims, causes
of action, rights, or proceedings of any Seller, including, under chapter 5 of
the Bankruptcy Code, the Uniform Fraudulent Transfer Act or the Uniform
Fraudulent Conveyance Act enacted by any state, or any other similar state or
Federal law other than such claims and causes of actions set forth in clause (l)
of the definition of “Acquired Assets”;
(m)    the Excluded Insurance Assets; and
(n)    all Employee Benefit Plans.
“Excluded Insurance Assets” shall have the meaning set forth in clause (m) of
the definition of “Acquired Assets”.
“Excluded Liabilities” means all Liabilities of the Sellers other than the
Assumed Liabilities, including the following:
(a)    all Liabilities arising out of or relating to the Excluded Assets;
(b)    all Liabilities for any and all (i) Taxes (A) of the Company or any
Person that was a Subsidiary of the Company prior to the Closing or with respect
to the Acquired Assets (including, for the avoidance of doubt, Taxes owed by the
Company or any such Subsidiary as a member of an affiliated, consolidated,
combined, unitary or other group for Tax purposes (but excluding any such group
that includes Buyer or any Affiliate of Buyer (other than the Company or any
Person that was a Subsidiary of the Company prior to the Closing)), as a
transferee or successor (including as a result of the transactions contemplated
by this Agreement), by Contract or pursuant to any Law) for any Tax period (or
portion thereof) ending as of the end of the Closing Date, determined as if the
taxable year of the Company ended as of the end of the day on the Closing Date,
(B) imposed on or with respect to any Excluded Asset, or (ii) Transfer Taxes
(such Taxes described in clauses (i) and (ii) collectively, “Excluded Taxes”);
provided, notwithstanding the foregoing, any Taxes resulting from an action or
transaction caused by Buyer or its Affiliates (including Reorganized RentPath)
outside the ordinary course of business on the Closing Date after the Closing
that is not specifically contemplated pursuant to this Agreement shall be an
Assumed Liability and not part of Excluded Taxes;


- 9 -



--------------------------------------------------------------------------------





(c)     all Liabilities relating to amounts required to be paid by the Sellers
hereunder;
(d)    all Liabilities arising out of or relating to any Action;
(e)    all Liabilities (including accounts payable) owed to any equityholder or
Affiliate of any Seller;
(f)    all Liabilities relating to, resulting from or arising out of (i) the
employment or performance of services, or termination of employment or services
by the Sellers of any individual on or before the Closing Date, (ii) workers’
compensation claims against any Seller that relate to the period ending on or
before the Closing Date, irrespective of whether such claims are made prior to
or after the Closing, and (iii) any Employee Benefit Plan (in each case, other
than any Employee Termination Obligations);
(g)    all Liabilities relating to, resulting from, or arising out of claims
based on violations of Law (including any workers’ compensation claims, and any
claims under any applicable Labor Laws), breach of contract, or any other actual
or alleged failure of any Seller to perform any obligation (under any Law,
Permit, Order or Contract), in each case relating to, resulting from or arising
out of, (x) acts or omissions that have occurred, (y) services performed or
products sold or (z) the operation of the Business, in each case prior to the
Closing Date;
(h)     all Confirmation Liabilities;
(i)    all Liabilities in respect of any DIP Financing; and
(j)    all Liabilities (other than those Liabilities set forth in clauses (a)
through (d) and clause (f) of the definition of “Assumed Liabilities”) relating
to or arising out of the ownership or operation of the Business or any Acquired
Asset by the Sellers prior to the Closing Date.
“Excluded Taxes” shall have the meaning set forth in clause (b) of the
definition of “Excluded Liabilities”.
“Exhibits” shall mean the exhibits to this Agreement.
“Extension Funding” shall have the meaning set forth in Section 7.02(b).
“Final Order” shall mean an order of the Bankruptcy Court or other court of
competent jurisdiction (a) as to which no appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment,
motion for rehearing or motion for new trial, request for stay, motion or
petition for reconsideration, application or request for review, or other
similar motion, application, notice or request (collectively, a “Challenge”) has
been timely filed, or, if any of the foregoing has been timely filed, it has
been disposed of in a manner that upholds and affirms the subject order in all
respects without the possibility for further Challenge thereon; (b) as to which
the time for instituting or filing a Challenge shall have expired; and (c) as to
which no stay is in effect.
“Financial Statements” shall have the meaning set forth in Section 3.03.


- 10 -



--------------------------------------------------------------------------------





“First-Lien Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent and collateral agent under the First-Lien Credit Agreement,
and its successors and assigns.
“First-Lien Credit Agreement” means that certain First-Lien Credit Agreement,
dated as of December 17, 2014 (as amended, restated, modified or supplemented
from time to time), by and among, the Company, RentPath, LLC, as borrower, the
First-Lien Administrative Agent, and the lenders party thereto.
“Fraud” means common law fraud under Delaware law by a Party based on a
representation or warranty in Article III or Article IV.
“FTC” shall mean the U.S. Federal Trade Commission.
“Furnishings and Equipment” means all fixtures, trade fixtures and shelving
owned by the Sellers and located at the Leased Real Property, including those
items listed on Schedule 1.01 under the heading “Furnishings and Equipment”.
“GAAP” shall mean U.S. generally accepted accounting principles.
“Governmental Authority” shall have the meaning set forth in Section 3.05(a).
“Hazardous Materials” shall mean any chemical, pollutant, contaminant, waste,
toxic substance, petroleum or any fraction thereof, asbestos or
asbestos‑containing material, polychlorinated biphenyls, and toxic or hazardous
wastes, substances, materials or agents, including all substances defined as
“Hazardous Substances,” “Pollutants,” or “Contaminants” or words of similar
meaning and regulatory effect by a Government Authority or pursuant to, or
otherwise regulated under, any Environmental Law or that are otherwise a danger
to health, reproduction or the environment.
“Holdback Amount” shall mean $10,000,000.
“Holdback Escrow” shall have the meaning set forth in Section 2.10.
“Holdback Escrow Agreement” shall mean an agreement between the Escrow Agent,
the Sellers and Buyer giving effect to the provisions set forth on Section 2.10,
in a form reasonably acceptable to the Company and the Buyer.
“Holdback Funds” shall have the meaning set forth in Section 2.10.
“Holdback Notice” shall have the meaning set forth in Section 2.10.
“Holdback Liabilities” shall mean, collectively, any and all Excluded
Liabilities.
“Holdback Liabilities Claims” shall have the meaning set forth in Section
2.10(b).


- 11 -



--------------------------------------------------------------------------------





“HSR Act” shall mean the U.S. Hart‑Scott‑Rodino Antitrust Improvements Act
of 1976, and the rules and regulations promulgated thereunder, as amended.
“Indebtedness” shall mean all Liabilities, including any Obligations related
thereto, of a Person (a) for borrowed money (including amounts outstanding under
overdraft facilities), (b) evidenced by notes, debentures, bonds or similar
instruments, (c) in respect of “earn-out” obligations and other obligations for
the deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business), (d) for the
capitalized liability under all capital leases of such Person, (e) for Contracts
relating to interest rate protection, swap agreements and collar agreements, in
each case, to the extent payable if such Contract is terminated at the Closing
and (f) in the nature of guarantees of the obligations described in clauses (a)
through (e) above of any other Person.
“Intellectual Property” shall mean all intellectual property rights available
(including with respect to Software and technology) in any jurisdiction
throughout the world, including the following, whether registered or
unregistered: (a) trademarks, service marks, logos, trade dress, domain names,
uniform resource locators, social media identifiers and other designations of
source or origin, including all good will associated with the foregoing
(“Marks”); (b) copyrights, including all applications and registrations,
Software, and published and unpublished works of authorship; (c) confidential
and proprietary information, including trade secrets and know-how; (d) patents
and patent applications, inventions and discoveries, whether patentable or not,
registrations, invention disclosures and applications therefor, all
provisionals, divisionals, continuations, continuations-in-part, reexaminations,
reissues, extensions, substitutions, renewals, patents that issue from any of
the foregoing and all equivalents or counterparts of the foregoing worldwide;
(e) all rights to sue and recover damages for past, present and future
infringement, misappropriation, dilution or other violation of any of the
foregoing, all rights of priority resulting from or pertaining to any of the
foregoing, and all other intellectual property rights arising out of or
associated with any of the foregoing; and (f) all intellectual property rights
in any of the foregoing provided by international treaties or conventions.
“Initial Extension Period” shall have the meaning set forth in Section 7.02(b).
“Intentional Breach” shall have the meaning set forth in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“knowledge of the Buyer” shall mean the actual knowledge of the persons listed
on Schedule 1.01 under the heading “Knowledge of the Buyer”.
“knowledge of the Sellers” shall mean the actual knowledge of the persons listed
on Schedule 1.01 under the heading “Knowledge of the Sellers”.
“Labor Laws” shall have the meaning set forth in Section 3.14(d).
“Latest Financial Statements” shall have the meaning set forth in Section 3.03.


- 12 -



--------------------------------------------------------------------------------





“Laws” shall mean any federal, state, local or foreign law, statute, ordinance,
code, resolution, ordinance, edict, decree, rule, interpretation, regulation or
other legal requirement of any Governmental Authority.
“Leased Real Property” shall mean the real property leased, subleased, occupied
or operated by the Sellers.
“Leases” shall have the meaning set forth in Section 3.13(b).
“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated and
whether due or to become due) regardless of when arising.
“Liens” shall mean any lien, security interest, mortgage, deed of trust, pledge,
hypothecation, easement, servitude, claim, charge, option, right of first
refusal, security agreement, encroachment, preemptive right or other restriction
or encumbrance (which, for the avoidance of doubt, shall not include any
non-exclusive licenses of Intellectual Property granted in the ordinary course
of business).
“Losses” shall have the meaning set forth in Section 2.10.
“Marks” shall have the meaning set forth in the definition of “Intellectual
Property”.
“Material Adverse Effect” shall mean any event, development or change that,
individually or in the aggregate with all other events, developments or changes,
results or would reasonably be expected to result in a material adverse effect
on (i) the business, results of operations or condition (financial or otherwise)
or assets of the Business, taken as a whole or (ii) the ability of the Sellers
to consummate the transactions contemplated hereby, but, in the case of clause
(i) excluding any such events, developments and changes to the extent resulting
from or arising from (a) the execution of this Agreement, the filing of the
Bankruptcy Cases, the consummation of the transactions contemplated by this
Agreement or the announcement or pendency thereof (including the impact thereof
on relationships, contractual or otherwise, with any customers, suppliers,
vendors, distributors, partners, employees, other Persons with whom any Seller
has a business relationship or Governmental Authorities), (b) the Buyer’s
announcement or other disclosure after the date hereof of its plans or
intentions with respect to, other than consistent with Buyer’s past practices,
the conduct of its business or the conduct of the Business (or any portion
thereof after the Closing), (c) changes in global or United States or foreign
national or regional economic, financial, regulatory or geopolitical conditions
or events, (d) changes in the credit, debt, financial or capital markets or
changes in interest or exchange rates, in each case, in the United States or
elsewhere in the world, (e) changes or proposed changes in GAAP or any other
generally accepted accounting principles applicable to the Business or changes
or proposed changes in Law, (f) changes in the general business or economic
conditions affecting the industries or markets in which the Business operates,
(g) national or international disasters, calamities, emergencies or any military
conflict, outbreak or escalation of hostilities or declared or undeclared war or
act of foreign or domestic terrorism of any kind, (h) any action taken or
omitted to be taken by, with the written consent of, or at the written


- 13 -



--------------------------------------------------------------------------------





request of, the Buyer or (i) any failure by the Sellers to meet internal or
published budgets, metrics, projections, forecasts or estimates of the Sellers
whether financial or nonfinancial, including any deterioration of the Business
related to the pendency of the transactions contemplated herein or the
Bankruptcy Cases, provided that, with respect to a matter described in any of
the foregoing clauses (c) through (g), such matter shall only be excluded to the
extent such matter does not have a disproportionate effect on the Business,
taken as a whole, relative to other comparable businesses operating in the same
industry in which the Sellers operate (and then such matter shall be included
only to the extent of such disproportionate impact).
“Material Contracts” shall have the meaning set forth in Section 3.11(a).
“Material Permits” shall have the meaning set forth in Section 3.08(b).
“Obligations” shall mean, with respect to any Indebtedness, any principal,
accrued but unpaid interest, breakage costs, penalties (including prepayment
penalties), fees, costs, and reimbursements payable under the documentation
governing such Indebtedness.
“Open Source Materials” means any Software that is licensed, distributed or
conveyed under an agreement that requires as a condition of its use,
modification or distribution that it, or other Software into which such Software
is incorporated or with which such Software is distributed or that is derived
from such Software, be disclosed or distributed in source code form, delivered
at no charge or be licensed, distributed or conveyed under the same terms as the
agreement under which such Software is originally licensed; Open Source
Materials includes Software licensed under the GNU General Public License or GNU
Lesser/Library GPL or any license listed at www.opensource.org.
“Order” shall have the meaning set forth in Section 3.06(a).
“Outside Date” shall have the meaning set forth in Section 7.02(b).
“Owned Software” shall have the meaning set forth in Section 3.16(g).
“Parent” shall have the meaning set forth in the preamble hereto.
“Petition Date” shall have the meaning set forth in the recitals.
“Party” or “Parties” shall have the meanings set forth in the preamble hereto.
“Permits” means registrations, franchises, approvals, certificates, licenses,
exemptions, authorizations, consents, accreditations and permits of or obtained
from Governmental Authorities.
“Permitted Liens” shall mean (a) mechanics’, carriers’, workmen’s,
materialmen’s, repairmen’s or other similar Liens arising by operation of law in
the ordinary course of business for amounts that are not yet due and payable or
the amount or validity of which is being contested in good faith by appropriate
proceedings or for which adequate reserves have been established on the
Financial Statements (or any subsequent consolidated financial statements of the
Sellers) in accordance with GAAP, (b) Liens for Taxes, assessments, or other
governmental charges which are


- 14 -



--------------------------------------------------------------------------------





not due and payable, (c) zoning, building codes and other land use Laws
regulating the use or occupancy of real property or the activities conducted
thereon, (d) matters that are disclosed on a survey or inspection of real
property provided to the Buyer, (e) Liens arising under workmen’s compensation,
unemployment insurance, social security, retirement and similar Laws in the
ordinary course of business, other than as a result of a material breach of such
Laws, (f) Liens set forth on Schedule 1.01 under the heading “Permitted Liens”,
and (g) for purposes of Article III as of the date hereof (and not, for the
avoidance of doubt, Article III at Closing) and Section 5.01 only, Liens that
have been removed at Closing, including (x) those arising pursuant to the DIP
Credit Agreement and (y) by operation of the Plan or the Confirmation Order.
“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization.
“Personal Information” shall mean in addition to any definition for any similar
term (e.g., “personal information” or “PII”) provided by applicable Law, or by a
Seller in any of its Privacy Policies, notices or contracts, all information
that identifies, could be used to identify or is otherwise associated with an
individual person or device, whether or not such information is associated with
an identifiable individual, including (i) name, physical address, telephone
number, email address, financial information, financial account number or
government-issued identifier, (ii) any data regarding an individual’s activities
online or on a mobile device or application, and (iii) Internet Protocol
addresses, device identifies or other persistent identifiers. Personal
Information may relate to any individual, including a current, prospective, or
former customer, end user or employee of any Person, and includes information in
any form or media, whether paper, electronic, or otherwise.
“Plan” means the joint chapter 11 plan of reorganization of the Sellers, which
shall be in form and substance reasonably acceptable to the Buyer.
“Plan Effective Date” means the date on which all conditions to the
effectiveness of the Plan have been satisfied or waived in accordance with the
terms of the Plan.
“Plan Supplement” means a supplemental appendix to the Plan containing, among
other things, forms of applicable documents, schedules, and exhibits to the Plan
to be filed with the Bankruptcy Court.
“Pre-Closing Tax Estimate” shall have the meaning set forth in Section 5.9(f).
“Privacy Law” shall mean (a) all applicable Laws and contractual and fiduciary
obligations related to data privacy, data protection, data security, data
transfer and breach notification; (b) the Privacy Policies of the Sellers; (c)
third party privacy policies that the Sellers have been or are contractually
obligated to comply with; and (d) any rules of any applicable self-regulatory
organizations in which any of the Sellers are a member and/or that any of the
Sellers are or has been contractually obligated to comply with.
“Privacy Policy” shall mean any past or current privacy policy, terms of use, or
other agreement or policy of any Seller applicable to Personal Information
processed in connection with the Business.


- 15 -



--------------------------------------------------------------------------------





“Property Taxes” means any real or personal property Taxes or similar ad valorem
obligations.
“Purchase Price” shall have the meaning set forth in Section 2.04(a).
“Rejection Motions” shall have the meaning set forth in Section 5.06(c)(iii).
“Related Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the Short Form IP Assignments and any other agreements, instruments,
exhibits, annexes, schedules or certificates contemplated hereby.
“Related Orders” shall have the meaning set forth in Section 5.06(c)(ii).
“Related Parties” shall have the meaning set forth in Section 8.15.
“Related to the Business” means used, held for use in or intended to be used in
or arising out of the operation of the Business by a Seller or, in the case of a
Liability, to the extent accrued, reserved or incurred in connection with the
operation of the Business by a Seller.
“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escaping, dumping, injection, deposit, disposal, discharge,
dispersal or leaching of any Hazardous Materials into the environment, any
surface or ground water, drinking water supply, soil, surface or subsurface
strata or medium or the ambient air.
“Reorganized Equity” shall have the meaning set forth in Section 2.09.
“Reorganized RentPath” means the Company, as reorganized under the Plan
following the discharge provided by the Confirmation Order on or after the Plan
Effective Date.
“Representatives” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, employees, agents, advisors, accountants, attorneys,
representatives and financing sources (including financial advisors, counsel and
accountants).
“Restraint” shall have the meaning set forth in Section 6.01(a).
“RSA” means that certain agreement, dated as of February 11, 2020, by and
between the Company, certain holders under the First-Lien Credit Agreement and
Second-Lien Credit Agreement, Pittsburgh Holdings, L.P., and Regal Holdco LP (as
may be amended, supplemented, or modified from time to time in accordance with
the terms thereof).
“Retention Bonuses” shall have the meaning set forth in Section 5.11(h).
“Sale Provisions” means those certain provisions included in the Confirmation
Order and/or Plan in form and substance reasonably acceptable to the Buyer and
the Sellers that, among other things, (a) approves (i) this Agreement and the
execution, delivery, and performance by the Sellers of this Agreement, the
Related Agreements and the other instruments and agreements contemplated hereby,
(ii) the sale of the Acquired Assets to the Buyer free and clear of all Liens to
the maximum


- 16 -



--------------------------------------------------------------------------------





extent permitted by the Bankruptcy Code (other than any Permitted Liens), (iii)
the assumption of the Assumed Liabilities by the Buyer on the terms set forth
herein and (iv) the assumption of and assignment to the Buyer of the Transferred
Contracts on the terms set forth herein; (b) determines that the Buyer is a good
faith purchaser within the meaning of the Bankruptcy Code and has provided
adequate assurance of future performance with respect to the Transferred
Contracts; (c) provides that the Sellers and their Affiliates and the Buyer and
its Affiliates release each other from all claims relating to, among other
things, the negotiation, execution and implementation of this Agreement, its
termination and the transfer of rights to the Buyer and its Affiliates; (d)
provide that the Termination Payment shall constitute allowed administrative
expenses of the Sellers’ estates under section 503(b) of the Bankruptcy Code;
and (e) otherwise are necessary to effectuate the transactions contemplated by
this Agreement (including, for the avoidance of doubt, any provisions relating
to (x) the discharge of claims against the Company and/or Reorganized RentPath
and (y) the operation of Reorganized RentPath after the Plan Effective Date).
“Scheduled Intellectual Property” shall have the meaning set forth in Section
3.16(a).
“Schedules” shall mean the schedules to this Agreement, including the disclosure
schedules delivered by the Sellers to the Buyer concurrently with the execution
and delivery of this Agreement.
“Second-Lien Administrative Agent” means Wilmington Savings Fund Society, FSB.
“Second-Lien Credit Agreement” means that certain Second-Lien Credit Agreement,
dated as of December 17, 2014 (as amended, restated, modified or supplemented
from time to time), by and among, the Company, RentPath, LLC, as borrower, the
Second-Lien Administrative Agent, and the lenders party thereto.
“Second Request” shall have the meaning set forth in Section 7.02(b).
“Security Breach” shall have the meaning set forth in Section 3.16(k).
“Seller” or “Sellers” shall have the meanings set forth in the preamble hereto.
“Seller Data” shall have the meaning set forth in the definition of “Acquired
Assets”.
“Seller Intellectual Property” shall mean all Intellectual Property owned or
purported to be owned by any Seller.
“Seller Related Party” shall mean any Related Party of any Seller.
“Short Form IP Assignments” shall have the meaning set forth in Section
2.05(a)(iii).
“Software” shall mean all computer software, programs (including any and all
software implementation of algorithms, software as a service, Open Source
Materials, models and methodologies whether in source code or object code),
databases and computations in any form, including all versions, updates,
corrections, enhancements, replacements and modifications of the foregoing and
all documentation (including user manuals and training materials) relating to
any of the foregoing.


- 17 -



--------------------------------------------------------------------------------





“Specified Tax Liabilities” shall mean Liabilities for any sales or use Taxes
imposed on or with respect to, or attributable to the ownership or operation of,
the Acquired Assets or the Business for any Tax period (or portion thereof)
ending on or prior to the Closing Date, including any liabilities or obligations
of Reorganized RentPath as a transferee or successor with respect to such Taxes.
“Specified Tax Liabilities Claims” shall have the meaning set forth in Section
2.10(b).
“Stock Transaction” shall have the meaning set forth in Section 2.09.
“Straddle Period” shall have the meaning set forth in Section 5.09(b).
“Subsidiary” of any Person shall mean any other Person of which such first
Person (either alone or with any other Subsidiary) owns securities or other
equity interests having the ordinary voting power to elect a majority of the
board of directors or other governing body of such Person or, if no such
governing body exists, the ownership of a majority of the outstanding voting
securities of such Person.
“Successor” shall have the meaning set forth in Section 5.06(a)(ii).
“Tax Claim” shall have the meaning set forth in Section 5.09(d).
“Tax Law” shall mean any Law relating to Taxes.
“Tax Return” shall mean any return, declaration, report, information return or
other similar document, including any schedule or attachment thereto or
amendment thereof, filed or required to be filed with, or supplied or required
to be supplied to, any Governmental Authority with respect to Taxes.
“Taxes” shall mean (a) any federal, state, local or foreign tax, assessment,
fee, duty, levy or other charge of any kind whatsoever of any Governmental
Authority whether or not disputed (including any income, franchise, branch
profits, gross receipts, capital gains, license, value-added, sales, use, real
or personal property, transfer, payroll, employment, social security (or
similar), excise, environmental, customs duties, stamp, registration,
alternative and add-on minimum tax, goods and services, harmonized sales,
provincial sales, escheat and unclaimed property obligations, ad valorem, net
worth, capital stock, profits, unemployment, disability, occupation, estimated,
premium, windfall profits, production, business and occupation, fuel or
withholding tax), (b) any fine, penalty, interest, additional taxes or addition
to tax with respect thereto, imposed, assessed or collected by or under the
authority of any Governmental Authority and (c) any liability in respect of any
items described in clauses (a) or (b) payable by reason of Contract, assumption,
transferee or successor liability, operation of Law, Treasury Regulations
Section 1.1502-6(a) (or any similar provision of Law or any predecessor or
successor thereof) or otherwise.
“Termination Payment” shall have the meaning set forth in Section 5.06(a)(i).
“Third‑Party Intellectual Property Licenses” shall mean Contracts under which
the Sellers receive any license rights or non-assertion rights under or with
respect to any Intellectual Property from any Person other than another Seller,
excluding licenses for Commercial Software.


- 18 -



--------------------------------------------------------------------------------





“Transfer Taxes” shall have the meaning set forth in Section 5.09(a).
“Transferred Contracts” shall have the meaning set forth in the definition of
“Acquired Assets”.
“Transferred Employees” shall have the meaning set forth in Section 5.10.
“Treasury Regulations” means the Treasury Regulation promulgated under the Code.
“Unlisted Contract” shall have the meaning set forth in Section 2.08(a).
“Wind Down Co.” means, among other things, a corporation, limited liability
company, or a liquidating trust for the purpose of winding down the Bankruptcy
Cases, which, for the avoidance of doubt, (a) may be one or more of the
Subsidiaries of the Company after the Plan Effective Date, but (b) shall not be
Reorganized RentPath.
SECTION 1.02.    Other Terms. Other terms may be defined elsewhere in the text
of this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.
ARTICLE II    

PURCHASE AND SALE
SECTION 2.01.    Purchase and Sale of the Acquired Assets. Upon the terms and
subject to the conditions set forth in this Agreement and the Confirmation
Order, at the Closing, the Buyer will purchase from the Sellers, and the Sellers
will sell, transfer, assign, convey and deliver to the Buyer, all of the
Acquired Assets, free and clear of all Liens to the maximum extent permitted by
the Bankruptcy Code (other than the Permitted Liens). Nothing contained herein
shall be deemed to sell, transfer, assign, or convey any Excluded Assets to
Buyer, and Sellers retain all right, title and interest in, to, and under the
Excluded Assets.
SECTION 2.02.    Assumed Liabilities. Upon the terms and subject to the
conditions set forth in this Agreement and the Confirmation Order, effective as
of the Closing, as partial consideration for the Acquired Assets, the Buyer
shall assume the Assumed Liabilities.
SECTION 2.03.    Closing. The closing of the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Weil, Gotshal & Manges LLP,
767 Fifth Avenue, New York, New York at 10:00 a.m. (Eastern time) on (a) the
second (2nd) Business Day following the satisfaction or, to the extent
permitted, waiver of the conditions set forth in Article VI (other than those
conditions that require delivery of a document or certificate or the taking of
an action at the Closing, but subject to the satisfaction or, to the extent
permitted, waiver of those conditions at the Closing), or (b) such other date or
at such other time or place as the Company and the Buyer may mutually agree in
writing. The date on which the Closing occurs is called the “Closing Date”.  






- 19 -



--------------------------------------------------------------------------------





SECTION 2.04.    Consideration; Deposit; Escrow Account.
(a)    The aggregate consideration for the Acquired Assets shall be (i) an
amount in cash equal to $587,500,000 (the “Purchase Price”) and (ii) the
assumption of the Assumed Liabilities.
(b)    Upon the execution of this Agreement (or on the first Business Day
thereafter, if such execution occurs after business hours), pursuant to the
terms of the Escrow Agreement, the Buyer shall deposit (or cause to be
deposited) an amount equal to the Break-Up Fee with the Escrow Agent to be held
in an escrow account (the “Escrow Account”) pursuant to the terms of the Escrow
Agreement. Such amount delivered to the Escrow Agent, together with any
investment proceeds thereon, and subject to any reduction for distributions made
pursuant to the terms of the Escrow Agreement, are referred to herein,
collectively, as the “Escrow Funds”. The Escrow Funds shall be distributed as
follows:
(i)    if the Closing shall occur, the Escrow Funds shall be paid to the Sellers
and applied towards the Purchase Price payable by the Buyer to the Sellers under
Section 2.05(b)(i);
(ii)    if the Break-Up Fee becomes payable by the Buyer to the Sellers pursuant
to Section 7.04(a), the Sellers and the Buyer shall deliver a joint written
instruction to the Escrow Agent within two (2) Business Days after the Break-Up
Fee becoming payable by the Buyer to the Sellers pursuant to Section 7.04(a)
instructing the Escrow Agent to release the Escrow Funds to an account
designated by the Sellers; or
(iii)    if this Agreement is terminated for any reason other than in the event
the Break-Up Fee becomes payable by the Buyer to the Sellers pursuant to Section
7.04(a), the Sellers and the Buyer shall deliver a joint written instruction to
the Escrow Agent within two (2) Business Days after such termination instructing
the Escrow Agent to release the Escrow Funds to an account designated by the
Buyer.
SECTION 2.05.    Closing Payments and Deliveries.
(a)    At the Closing, the Sellers will deliver or cause to be delivered to the
Buyer the following:
(i)    a duly executed Bill of Sale substantially in the form of Exhibit B (the
“Bill of Sale”);
(ii)    a duly executed Assignment and Assumption Agreement substantially in the
form of Exhibit C (the “Assignment and Assumption Agreement”);
(iii)    duly executed short form Intellectual Property assignment agreements
with respect to the Scheduled Intellectual Property substantially in the form of
Exhibit D (the “Short Form IP Assignments”);
(iv)    [Reserved]


- 20 -



--------------------------------------------------------------------------------





(v)    a duly executed certificate from an officer of the Sellers to the effect
that each of the conditions specified in Section 6.02(a) and Section 6.02(b) is
satisfied;
(vi)    joint written instructions to the Escrow Agent to disburse the entirety
of the Escrow Funds to Sellers in accordance with this Agreement and the Escrow
Agreement;
(vii)    (a) releases of all Liens of the type set forth on Schedule
2.05(a)(vii) and (b) authorizations to file UCC-3 termination statement releases
in all applicable jurisdictions to evidence such releases;
(viii)    a copy of the Confirmation Order entered by the Bankruptcy Court; and
(ix)    such other bills of sale, deeds, endorsements, assignments and other
good and sufficient instruments of conveyance and transfer in form reasonably
satisfactory to the Parties, as Buyer may reasonably request to vest in the
Buyer all the right, title and interest of such Seller in, to or under any or
all the Acquired Assets; and
(x)    the following additional deliverables: (A) to the extent requested by
Buyer, duly executed resignations effective as of the Closing Date, of all
officers (and solely with respect to such officers, their offices, but not, for
the avoidance of doubt, their employment) directors and managers (or persons
performing similar functions) of Reorganized RentPath, (B) duly executed copies
of the agreements, instruments, certificates and other documents entered into in
connection with Section 5.14 and (C) to the extent the Reorganized Equity is
required to be certificated, certificates evidencing the issuance of the
Reorganized Equity, duly endorsed in blank or accompanied by stock powers duly
executed in blank or other duly executed instruments of issuance, conveyance or
transfer sufficient to validly transfer title in and to the Reorganized Equity
to Buyer.
(b)    At the Closing, the Buyer will deliver or cause to be delivered to the
Company the following:
(i)    the Purchase Price (less the Escrow Funds and less the Holdback Amount),
by wire transfer of immediately available funds, to an account or accounts as
directed by the Sellers;
(ii)    the Bill of Sale duly executed by the Buyer;
(iii)    the Assignment and Assumption Agreement duly executed by the Buyer;
(iv)    a duly executed certificate from an officer of the Buyer to the effect
that each of the conditions specified in Section 6.03(a) and Section 6.03(b) are
satisfied; and
(v)    joint written instructions to the Escrow Agent to disburse the entirety
of the Escrow Funds to the Company in accordance with this Agreement and the
Escrow Agreement.
SECTION 2.06.    [Reserved]


- 21 -



--------------------------------------------------------------------------------





SECTION 2.07.    Withholding Rights. Notwithstanding anything to the contrary in
this Agreement, the Buyer and its Affiliates (including, after the Closing,
Reorganized RentPath) will be entitled to deduct and withhold from the
consideration otherwise deliverable under this Agreement, and from any other
payments otherwise required pursuant to this Agreement, such amounts as the
Buyer or its Affiliates are required to deduct and withhold with respect to any
such deliveries and payments under applicable Law; provided, however, that if
any of the Buyer or its Affiliates determines that any applicable Law requires
any deduction or withholding from any such deliveries or payments, the Buyer or
such Affiliate, as applicable, shall use commercially reasonable efforts to
provide notice to the party receiving such delivery or payment no later than
five (5) Business Days prior to the date of such delivery or payment and shall
reasonably cooperate with such receiving party in securing any available
reduction or exemption from such deduction or withholding. To the extent that
amounts are so withheld, they will be treated for all purposes of this Agreement
as having been delivered and paid to such Person in respect of which such
deduction and withholding was made.
SECTION 2.08.    Transferred Contracts.
(a)    Schedule 1.01 sets forth a complete list of all Transferred Contracts
that the Buyer intends to assume at Closing. As promptly as reasonably
practicable following the date hereof, Sellers will provide Buyer with a list of
Contracts and Leases not listed on Schedule 1.01 as of the date hereof,
including any Contracts or Leases entered into following the date hereof (each,
an “Unlisted Contract”), together with a copy of such Contract or Lease.
(b)    At any time prior to the date that is twenty-one (21) days prior to the
Confirmation Hearing (or, in the case of an Unlisted Contract, any applicable
deadline set forth in the Confirmation Order), Buyer will have the right
(exercisable in the Buyer’s sole discretion), but not the obligation, to provide
written notice to the Sellers of Buyer’s election to designate a Contract or
Lease, in each case, Related to the Business, not designated as a Transferred
Contract as a Transferred Contract, and upon such designation such Transferred
Contract will constitute an Acquired Asset and such Transferred Contract and
will be conveyed to Buyer under, and in accordance with the terms of, this
Agreement at Closing (and, if applicable, will cease to constitute an Excluded
Asset), so long as such Contract or Lease is added to the list of Transferred
Contracts prior to the entry of any order of the Bankruptcy Court approving the
rejection of such Contract or Lease.
(c)    To the extent that Buyer makes a valid designation with respect to any
Contracts or Leases pursuant to clause (b) above, the applicable Exhibits and
Schedules to this Agreement will be deemed to have automatically been updated
(without action of any Party or Person) to reflect such designation.
(d)    If Buyer exercises its rights in clause (b) above to designate a Contract
or Lease as a Transferred Contract, then the Parties acknowledge and agree that
there will be no reduction in, or increase to, the Purchase Price as a result of
such designation or change in designation; provided, however, that such
designation may increase or decrease (as applicable) the extent of the Assumed
Liabilities, Acquired Assets and/or Excluded Assets.


- 22 -



--------------------------------------------------------------------------------





(e)    If Buyer exercises its rights in clause (b) above to designate a Contract
or Lease as a Transferred Contract, then (i) Buyer agrees that it will promptly
take such actions as are reasonably requested by the Sellers to assist in
obtaining a finding of adequate assurance of future performance as required
under the Bankruptcy Code with respect to each such Transferred Contract and
(ii) Sellers will promptly deliver, to the applicable third party to such
Contract, information evidencing Buyer’s adequate assurance of future
performance.
(f)    The Sellers will use commercially reasonable efforts to timely file all
pleadings with the Bankruptcy Court as are necessary or appropriate to secure
entry of the Confirmation Order effecting the sale of the Acquired Assets free
and clear of Liabilities and Liens to the maximum extent permitted by the
Bankruptcy Code (other than Assumed Liabilities and Permitted Liens).
(g)    At the Closing and pursuant to Section 365 of the Bankruptcy Code, the
Sellers will assume the Transferred Contracts (to the extent not previously
assumed) and assign the Transferred Contracts to the Buyer. The Cure Costs
necessary to permit the assumption and assignment of the Transferred Contracts
as contemplated herein will be paid at the Closing by the Sellers, provided,
that, solely to the extent any such Cure Costs remain disputed as of the Closing
Date, the Sellers shall pay such Cure Costs as and when finally determined by
the Bankruptcy Court pursuant to the procedures set forth in the Confirmation
Order.
SECTION 2.09.    Transaction Structure. Pursuant to and in accordance with this
Section 2.09 and Section 5.14, the Buyer agrees to consummate the transactions
contemplated by this Agreement by acquiring all of the newly issued shares of
Reorganized RentPath (the “Reorganized Equity”) free and clear of all Liens
pursuant to and in accordance with the terms and conditions set forth in the
Plan and the Confirmation Order (the “Stock Transaction”), as specifically set
forth in Exhibit E, instead of directly effectuating the sales, transfers,
assignments, conveyances, deliveries and assumptions set forth in Sections 2.01
and 2.02; provided, the Buyer shall acquire the Reorganized Equity free and
clear of all Liens, only after (x) all of the existing equity, all rights to
equity and all rights to acquire equity of the Company are cancelled, (y) the
discharge, release and/or exculpation (and injunction) of all Excluded
Liabilities and Liens (other than Permitted Liens) on the Acquired Assets
pursuant to the Plan and Confirmation Order and (z) the transfer, assumption and
assignment of all Excluded Assets (including the equity in Subsidiaries of the
Company and any other equity interests held by the Company in other Persons) and
Excluded Liabilities to the Wind Down Co., as provided in the Plan and
Confirmation Order, such that immediately prior to the Buyer acquiring the
Reorganized Equity, the only assets and liabilities held by Reorganized RentPath
shall be the Acquired Assets and Assumed Liabilities. The consideration payable
by the Buyer in respect of the Stock Transaction shall be the Purchase Price,
and for the avoidance of doubt, all cash consideration paid by the Buyer to
satisfy the Purchase Price under this Section 2.09 shall be paid to an account
designated by the Sellers or Wind Down Co., as applicable. All of the terms set
forth in this Agreement shall be applicable and fully enforceable with respect
to such Stock Transaction in a manner that gives effect to the transactions
contemplated by this Section 2.09.


- 23 -



--------------------------------------------------------------------------------





SECTION 2.10.    Holdback Escrow. At the Closing, the Buyer shall deposit (or
cause to be deposited) an amount equal to the Holdback Amount with the Escrow
Agent to be held pursuant to the terms of the Holdback Escrow Agreement (the
“Holdback Escrow”). Such amount delivered to the Escrow Agent, together with any
investment proceeds thereon, and subject to any reduction for distributions made
pursuant to the terms of the Holdback Escrow Agreement, are referred to herein,
collectively, as the “Holdback Funds”. If the Buyer or a Buyer Related Party
(including, following the Closing, Reorganized RentPath) suffers, sustains or
incurs any Holdback Liabilities, it shall promptly provide reasonably detailed
written evidence of such Holdback Liabilities to the other Parties (a “Holdback
Notice”).
The Holdback Funds shall be distributed as follows:
(a)    following the Closing, if the Buyer or a Buyer Related Party (including,
following the Closing, Reorganized RentPath) suffers, sustains or incurs any
Holdback Liabilities, the Sellers and the Buyer shall deliver a joint written
instruction to the Escrow Agent within two (2) Business Days after a Holdback
Notice is duly delivered (or, if a Party disputes the nature or amount of the
liabilities described in the Holdback Notice, within two (2) Business Days after
such dispute is resolved), which joint written instruction shall direct the
Escrow Agent to release Holdback Funds in an amount equal to such Holdback
Liabilities to an account designated by Buyer or such Buyer Related Party;
(b)    after the occurrence of the Sellers’ administrative claims bar date (the
“Administrative Claims Bar Date”), within five (5) Business Days following the
Buyer’s receipt from Sellers (or Wind Down Co.) of an analysis (with supporting
material) of the then-outstanding claims asserted against any Seller, any Seller
Related Party or Wind Down Co. with respect to any Specified Tax Liabilities
(such claims, including any such similar claims asserted against Buyer or a
Buyer Related Party (including, following the Closing, Reorganized RentPath),
the “Specified Tax Liabilities Claims”), the Sellers and the Buyer shall deliver
a joint written instruction to the Escrow Agent instructing the Escrow Agent to
release to Wind Down Co. the difference between (i) $5,000,000 minus (ii) the
Specified Tax Liabilities Claims, which resulting number, if negative, shall be
deemed to be zero; the amount of the Holdback Funds not so released are referred
to herein, collectively, as the “Remaining Holdback”; and
(c)    on the first (1st) Business Day following the date that is twelve (12)
months after the Administrative Claims Bar Date, any amounts remaining in the
Remaining Holdback shall be released to an account designated by Wind Down Co.,
provided that the amount of the Remaining Holdback equal to the amount of any
then-outstanding claims with respect to (x) the Specified Tax Liabilities Claims
and (y) any other Holdback Liabilities that are then-outstanding against the
Buyer or a Buyer Related Party (including, following the Closing, Reorganized
RentPath), if any, shall be held until, and promptly released to Wind Down Co.
or Buyer or such Buyer Related Party following, resolution of such Specified Tax
Liabilities Claims or claims with respect to such Holdback Liabilities (as
applicable).




- 24 -



--------------------------------------------------------------------------------





ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Contemporaneously with the execution and delivery of this Agreement, the Sellers
are delivering to the Buyer the Schedules with numbered sections corresponding
to the relevant sections in this Agreement. Any exception, qualification,
limitation, document or other item described in any provision, subprovision,
section or subsection of any schedule of the Schedules with respect to a
particular representation or warranty contained in this Agreement shall be
deemed to be an exception or qualification with respect to all other
representations and warranties contained in this Agreement to the extent that it
is reasonably apparent on its face that such exception, qualification,
limitation, document or other item is applicable to such other representations
and warranties. Nothing in the Schedules shall broaden the scope of any
representation or warranty of the Sellers contained in this Agreement. Neither
the specification of any dollar amount in any representation or warranty
contained in this Article III nor the inclusion of any information in the
Schedules shall be deemed to (a) imply that such amount, or higher or lower
amounts, are or are not material or (b) be an admission or acknowledgment, in
and of itself, that such information is required by the terms hereof to be
disclosed, is material to the Sellers, has resulted in or would result in a
Material Adverse Effect or is outside the ordinary course of business (except in
each case to the extent responsive to a representation). Subject to the
foregoing, except as disclosed in the Schedules, the Sellers hereby represent
and warrant to the Buyer, as of the date hereof and as of the Closing Date
(except where such representation and warranty speaks only as of an earlier
date, in which case as of such earlier date), as follows:
SECTION 3.01.    Organization and Qualification; Subsidiaries.
(a)    Each Seller is duly organized, validly existing and in good standing (to
the extent applicable) under the laws of the state of its formation,
incorporation or equivalent, and has, subject to the necessary authority from
the Bankruptcy Court, all requisite organizational power and authority to own,
lease and operate its properties and assets and to conduct its business as it is
currently being conducted. Each Seller is duly qualified and in good standing to
do business as a foreign corporation in each jurisdiction in which the nature of
its business or the ownership, leasing or operation of its properties or assets
makes such qualification necessary, except where the failure to be so qualified
or in good standing would not result in material Liabilities to such Seller.
None of the Sellers own, directly or indirectly, any equity interests of any
Person other than equity interests of another Seller.
(b)    The Company or another Seller has made available to the Buyer true and
complete copies of the certificate of incorporation and bylaws (or equivalent
organizational and governing documents) of each Seller as currently in effect.
(c)    As of the Closing, (i) the equity interests of Reorganized RentPath will
have been duly authorized and validly issued, fully paid and nonassessable and
free and clear of any Liens and will not have been issued in violation of any
applicable Law or right of any Person, including any preemptive rights or other
restriction pursuant to any Contract or otherwise, (ii) there will be no
options, warrants or rights of conversion or other similar rights, Contracts or
other


- 25 -



--------------------------------------------------------------------------------





agreements, arrangements or commitments obligating Reorganized RentPath to
repurchase, issue or sell any of its equity interests or any phantom equity
rights, preferred interests or securities convertible into or exchangeable for
its equity interests and (iii) there will be no voting trusts, equityholder
agreements, proxies or other agreements in effect with respect to the voting or
transfer of the equity interests of Reorganized RentPath.
SECTION 3.02.    Authority/Binding Effect. Subject to the Bankruptcy Court’s
entry of the Bidding Procedures Order, the Confirmation Order and any other
Related Order to close the transactions contemplated hereby in accordance with
this Agreement, each Seller has all requisite organizational power and
organizational authority to execute and deliver this Agreement and the Related
Agreements to which it is party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement and the Related
Agreements by each Seller party thereto, and the consummation of the
transactions contemplated hereby and thereby by such Seller, have been duly
authorized by all necessary organizational action on the part of such Seller,
and no other organizational action on the part of such Seller is required to
authorize the execution, delivery and performance hereof and thereof, and the
consummation of the transactions contemplated hereby and thereby by such Seller.
This Agreement has been, and the Related Agreements will be, duly executed and
delivered by each Seller party hereto and thereto and, assuming that this
Agreement has been, and the Related Agreements will be, duly authorized,
executed and delivered by the other Parties and subject to the Bankruptcy
Court’s entry of the Bidding Procedures Order, the Confirmation Order and any
other Related Order, constitute the valid and binding obligation of such Seller,
enforceable against such Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws of general application affecting
enforcement of creditors’ rights or by principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).
SECTION 3.03.    Financial Statements. Attached hereto as Schedule 3.03 are
copies of (i) the unaudited consolidated balance sheet, as of December 31, 2019,
of the Company and its Subsidiaries, and the unaudited consolidated statements
of earnings and cash flows and changes in stockholders’ equity of the Company
and its Subsidiaries for the twelve (12)‑month period then ended (such
statements, the “Latest Financial Statements”) and (ii) the audited consolidated
balance sheet, as of December 31, 2018, of the Company and its Subsidiaries and
the audited consolidated statements of earnings and cash flows and changes in
stockholders’ equity of the Company and its Subsidiaries, together with the
notes thereto, for the fiscal year ended December 31, 2018 (such statements and
notes, together with the Latest Financial Statements, the “Financial
Statements”). The Financial Statements fairly present, in all material respects,
the consolidated financial position of the Company and its Subsidiaries, as of
the date thereof, and the consolidated statements of earnings and cash flows and
changes in stockholders’ equity of the Company and its Subsidiaries, for the
periods set forth therein. Each of the Financial Statements has been prepared in
accordance with GAAP, consistently applied, except as otherwise noted therein,
and subject, in the case of the Latest Financial Statements, to normal year‑end
adjustments which are not, individually or in the aggregate, material and the
absence of footnote disclosures. The Financial Statements are based upon the
books and records of the Sellers.


- 26 -



--------------------------------------------------------------------------------





SECTION 3.04.    Absence of Certain Changes or Events.
(a)    Except for the transactions contemplated hereby, since January 1, 2019,
the Company and its Subsidiaries have conducted the Business in the ordinary
course of business. Except for the transactions contemplated hereby, since the
date of the Latest Financial Statements and prior to the date of this Agreement,
no Seller has taken any action that, if taken during the period from the date of
this Agreement through the Closing without the Buyer’s consent, would constitute
a breach of Section 5.01.
(b)    Since January 1, 2019 to the date hereof, there has not occurred any
Material Adverse Effect.
SECTION 3.05.    Consents and Approvals/No Violation.
(a)    The execution and delivery of this Agreement by each Seller does not, and
the execution and delivery of the Related Agreements by each Seller party
thereto will not, and the performance by such Seller of this Agreement and the
Related Agreements to which such Seller is party and the consummation of the
transactions contemplated hereby and thereby will not, require such Seller to
obtain any consent, approval, authorization or permit of, or to make any
declaration, filing with or notification to (collectively, “Consents”), any
federal, state or local court, tribunal, legislature, executive or regulatory
authority, agency, department, organization or commission, or other governmental
entity, authority or instrumentality, whether domestic or foreign or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority or any arbitrator (each, a “Governmental
Authority”) or other third party (other than any such Consent that may be
required from such other third party under any Contract that is not a Material
Contract), except (i) for compliance with the applicable requirements, if any,
of the HSR Act and any other Antitrust Laws, (ii) as required or pursuant to the
Bankruptcy Code, the Bidding Procedures Order, the Confirmation Order and any
other Related Order, or (iii) for those Consents, the failure of which to be
obtained or made has not been and would not reasonably be expected to be
materially adverse to the Sellers, taken as a whole. The Buyer acknowledges and
agrees that no Seller shall be deemed in breach of this Section 3.05(a) as a
result of the breach of Section 4.03 by the Buyer.
(b)    The execution and delivery of this Agreement by such Seller does not, and
the execution and delivery of the Related Agreements to which such Seller is
party will not, and the performance of this Agreement and such Related
Agreements by such Seller and the consummation of the transactions contemplated
hereby and thereby by such Seller will not, (i) conflict with or violate the
organizational documents of such Seller, (ii) assuming compliance with the
matters referred to in Section 3.05(a), conflict with or violate any Law or
Order applicable to such Seller or (iii) result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would
constitute a default) under, any Material Contract to which such Seller is a
party or by or to which such Seller is bound or subject, except (A) in each
case, as set forth on Schedule 3.05(b) and (B) in the case of clauses (ii) and
(iii) above, for such conflicts, violations, breaches or defaults that have not
been and would not reasonably be expected to be materially adverse to the
Sellers, taken as a whole.


- 27 -



--------------------------------------------------------------------------------





SECTION 3.06.    Absence of Actions.
(a)    (i) There is no, and since January 1, 2017 there has been no Action
pending or, to the knowledge of the Sellers, threatened in writing against any
Seller and (ii) no Seller is a party to or subject to, or in default under, any
judgment, writ, injunction, stipulation, determination, award, order or decree
of any Governmental Authority (“Order”) that, in the case of each of clauses (i)
and (ii) above, has resulted in or would reasonably be expected to result in a
material Liability of the Sellers, taken as a whole.
(b)    There is no, and since January 1, 2017, there has been no, Action pending
or threatened by any Seller against any other Person.
SECTION 3.07.    Affiliate Transactions. No current or former officer, director
or manager of any Seller or any Person who beneficially owns or has owned one
percent (1%) or more of the equity of any Seller or any of their immediate
family members or Affiliates is a party to any Contract with or binding upon any
Seller or has any interest in any material Acquired Asset or has engaged in any
material transaction with any Seller within the past twenty four (24) months
other than, in each case, employment arrangements between any such employee or
independent director and the Sellers entered into in the ordinary course of
business. No portfolio company of any private equity fund managed by Providence
Equity Partners L.L.C., TPG Global, LLC or RentPath Gives Back Foundation, Inc.
is an Affiliate of a Seller or of the Company or any of its Subsidiaries.
SECTION 3.08.    Permits/Compliance with Laws.
(a)    Each Seller is in compliance in all material respects, and since January
1, 2017 has been in compliance in all material respects, with all Material
Permits (as defined below) and all Laws applicable to the Business.
(b)    (i) Each Seller possesses, and since January 1, 2017 has possessed, all
material Permits (the “Material Permits”) required under applicable Laws to
carry on its respective businesses as currently being conducted and to lease and
own its respective properties and assets and (ii) all such Material Permits are
in full force and effect.
SECTION 3.09.    No Undisclosed Liabilities. Except (a) to the extent reflected
in or reserved against in the Financial Statements, (b) for current liabilities
incurred in the ordinary course of business since the date of the Latest
Financial Statements, (c) for liabilities incurred under, or contemplated by,
this Agreement or incurred in connection with the transactions contemplated
hereby (excluding, for the avoidance of doubt, liabilities resulting from the
breach of this Agreement by the Sellers) or (d) as has not been, and would not
reasonably be expected to be material to the Sellers, taken as whole, no Seller
has any Liabilities required by GAAP to be set forth on a consolidated balance
sheet of the Sellers.
SECTION 3.10.    Employee Benefit Plans/ERISA.
(a)    Schedule 3.10(a) sets forth a true and complete list of each material
Employee Benefit Plan (provided, that, Schedule 3.10(a) shall be deemed to
include any Employee Benefit


- 28 -



--------------------------------------------------------------------------------





Plan that is first entered into or becomes effective following the date hereof
and prior to the Closing Date if such Employee Benefit Plan is permitted to be
entered into or become effective under Section 5.01(b) hereof). With respect to
each material Employee Benefit Plan, the Sellers have made available to the
Buyer true and complete copies of each of the following documents, as
applicable: (i) a copy of the Employee Benefit Plan (including all amendments
thereto), (ii) a copy of the most recent annual report required under ERISA or
the Code, (iii) a copy of the most recent summary plan description required
under ERISA, (iv) if the Employee Benefit Plan is funded through a trust or any
third‑party funding vehicle, a copy of the trust or other funding agreement
(including all amendments thereto) and (v) the most recent IRS determination,
advisory or opinion letter.
(b)    Each Employee Benefit Plan was established and has been administered, in
all material respects, in accordance with its terms and in compliance with
applicable Laws, including ERISA and the Code. Each Employee Benefit Plan that
is intended to be tax qualified under Section 401(a) of the Code has received,
is covered by or has applied for a favorable determination letter from the IRS
or utilizes a prototype or volume submitter plan document that is the subject of
a favorable opinion or advisory letter issued by the IRS to the sponsor of such
prototype or volume submitter plan document and, to the knowledge of the
Sellers, nothing has occurred that would reasonably be expected to result in the
loss of such qualification.
(c)    None of the Sellers or any of their respective ERISA Affiliates has in
the past six (6) years sponsored, maintained, contributed to, been obligated to
contribute to or had any Liability in respect of (i) any plan subject to Section
412 of the Code, Section 302 of ERISA or Title IV of ERISA or (ii) a
“multiemployer plan,” as defined in Section 3(37) of ERISA. None of the Employee
Benefit Plans provide for post-employment life or health insurance benefits or
coverage for any current or former employee or individual consultant or any
beneficiary thereof, except (i) as may be required by applicable Law, including,
Part 6 of the Subtitle B of Title I of ERISA, Section 4980B of the Code and
similar state Laws, (ii) coverage through the end of the month of termination of
employment or service, (iii) disability benefits attributable to disabilities
occurring at or prior to termination of employment or service, and (iv)
conversion rights at the sole expense of the converting individual. With respect
to each group health plan benefiting any current or former employee of the
Sellers or any ERISA Affiliate that is subject to Section 4980B of the Code, the
Sellers and each ERISA Affiliate has complied with the continuation coverage
requirements of Section 4980B of the Code and Part 6 of Subtitle B of Title I of
ERISA except for any noncompliance that would not reasonably be expected to
result in any material Liability to the Sellers, taken as a whole.
(d)    There are no pending Actions or, to the knowledge of the Sellers, any
Actions threatened in writing or audit by any Governmental Authority with
respect to any Employee Benefit Plan, by any employee or beneficiary covered
under any Employee Benefit Plan or otherwise involving any Employee Benefit Plan
(other than routine benefit claims, administrative appeals of such claims and
domestic relations order proceedings), which would reasonably be expected to
result in a material Liability of the Sellers, taken as a whole.
(e)    Except as set forth in this Agreement or as set forth on Schedule
3.10(e), neither the execution and delivery of this Agreement nor the
consummation of the transactions


- 29 -



--------------------------------------------------------------------------------





contemplated hereby (alone or together with any other event which standing alone
would not by itself trigger such entitlement or acceleration) will (i) entitle
any current or former director, officer, employee or individual consultant of
any Seller to severance pay or any other compensatory payment from such Seller
or (ii) accelerate the time of payment, funding or vesting, or increase the
amount of compensation or benefit due any current or former director, officer,
employee or individual consultant of such Seller.
(f)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby (alone or together with any other event)
will cause any amount to be nondeductible under Section 280G of the Code or
subject to an excise tax under Section 4999 of the Code.
SECTION 3.11.    Material Contracts.
(a)    Schedule 3.11(a) sets forth a list of all Material Contracts. As used in
this Agreement, “Material Contracts” means all Leases, all Contracts listed on
Schedule 3.16(b) and all Contracts of the following types to which any Seller is
a party as of the date hereof:
(i)    any Contract that (A) contains a non‑competition covenant that precludes
any Seller from operating in any line of business or in any geographic location
or during any period of time or (B) prohibits any Seller from soliciting or
hiring any Person (except for, in the case of this clause (B), Contracts with
customers entered into in the ordinary course of business that contain mutual
non-solicitation or non-hire restrictions);
(ii)    any Contract that creates, governs or controls any joint venture,
partnership or limited liability company or other similar Contract for any
similar venture or partnership or that involves the sharing of profits;
(iii)    any indenture, loan or credit agreement or other Contract for or under
which Indebtedness is incurred or granting to any Person Liens (other than
Permitted Liens);
(iv)    (A) any consulting agreement or employment agreement that provides for
annual base compensation exceeding $150,000 per year and which cannot be
terminated by any Seller without penalty or breach on notice of ninety (90) days
or less and (B) any independent contractor agreement or temporary staffing
agreement pursuant to which any Seller is obligated to pay in excess of $250,000
per year;
(v)    any collective bargaining agreement with any labor union or other
collective bargaining representative;
(vi)    any Contract that grants a third party any license rights or
non-assertion rights under or with respect to any Seller Intellectual Property
(other than non-exclusive licenses granted to customers in the ordinary course
of business);
(vii)    any Contract that (A) has a term exceeding one (1) year and is not
cancelable by a Seller on notice of ninety (90) or fewer days without any
termination payment by


- 30 -



--------------------------------------------------------------------------------





such Seller and (B) pursuant to which any Seller paid or received in excess of
$500,000 for the twelve (12) month period ended September 30, 2019;
(viii)    any Contract for the sale of any of the assets or equity of any Seller
(whether by merger, sale of stock, sale of assets or otherwise) for
consideration in excess of $1,000,000 pursuant to which any Seller has
continuing obligations that are material (other than (A) any Contract that is
solely among the Sellers and (B) any Contract for the sale of obsolete or unused
inventory, equipment or similar assets);
(ix)    any Contract with respect to the acquisition by any Seller of any Person
(whether by merger, sale of stock, sale of assets or otherwise), any business or
division of any Person or any material properties or assets of another Person,
in each case, pursuant to which any Seller has (A) continuing obligations that
are, individually or in the aggregate, material or (B) any “earn‑out” or similar
contingent purchase price payment obligations (other than, in each case, any
Contract that is among the Sellers);
(x)    any Contract that contains exclusivity provisions, provides for minimum
volume requirements, minimum purchase requirements or similar requirements or
requires any Seller to provide “most favored status” (or similar status) to any
other Person;
(xi)    any Contract involving any resolution or settlement of any actual or
threatened action or proceeding involving any Seller with outstanding payment
obligations of a Seller in excess of $1,000,000 or any material ongoing
requirements or restrictions on any Seller;
(xii)    any Contract that results in a Person holding a power of attorney from
any Seller; and
(xiii)    any Contract for capital expenditures or the acquisition or
construction of fixed assets, in each case, in excess of $250,000.
(b)    The Sellers have made true and complete copies of each written Material
Contract available to the Buyer. Each Material Contract is a valid and binding
agreement of the Sellers, enforceable against the Sellers, and to the knowledge
of the Sellers, the counterparties thereto, in each case in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
affecting enforcement of creditors’ rights or by principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity) and the consummation of the transactions contemplated by this Agreement
will not result in (x) a default or an event of default under any Material
Contract or (y) any counterparty to a Material Contract having a right to
terminate, accelerate or assert any other similar right with respect to, such
Material Contract pursuant to the express terms of such Material Contract. No
Seller is, or has received any written notice since September 30, 2019 that it
or any other party is, in default under, any Material Contract. To the knowledge
of the Sellers, there has not occurred any event that with the lapse of time or
the giving of notice or both would constitute such a default under any Material
Contract. Since September 30, 2019 no Seller has received any written notice
from any party to any Material Contract that such party intends to terminate or
not renew such Material Contract.


- 31 -



--------------------------------------------------------------------------------





SECTION 3.12.    Environmental Matters.
(a)    Each Seller has been, since January 1, 2010, and to the knowledge of the
Sellers, prior to January 1, 2010, in compliance with all applicable
Environmental Laws in all material respects (which compliance includes, but is
not limited to, the possession by such Seller of all Material Permits required
under applicable Environmental Laws, and compliance with the terms and
conditions thereof).
(b)    Since January 1, 2010, and to the knowledge of the Sellers, prior to
January 1, 2010, there has been no Action or, to the knowledge of the Sellers,
any investigation pursuant to any Environmental Law pending or, to the knowledge
of the Sellers, threatened against (x) any Seller or (y) any Leased Real
Property, or real property or facility owned or, to the knowledge of the
Sellers, previously owned, leased, subleased, occupied or operated by any
Seller, and no Seller is a party to or subject to, or in default under, any
Order issued pursuant to an Environmental Law.
(c)    Since January 1, 2010, and to the knowledge of the Sellers, prior to
January 1, 2010, no Seller has received any written notice (i) of potential
liability under the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, or any other Environmental Law or (ii) alleging that
any Seller has any Liability for any offsite locations where it has stored,
disposed or arranged for the disposal of Hazardous Materials that remains
unresolved.
(d)    There are no Hazardous Materials present in the environment associated
with the Leased Real Property or, any real property or facility owned or, to the
knowledge of the Sellers, previously owned, leased, subleased, occupied or
operated by any Seller or otherwise with regard to the Business or Acquired
Assets that require remedial action by the Sellers or a site assessment for
Hazardous Materials pursuant to any applicable Environmental Law.
(e)    The Sellers have made available to the Buyer true and complete copies of
all material environmental studies, assessments, reports, investigations and
other material information dated after January 1, 2013 in their possession or
control relating to environmental matters.
(f)    To the knowledge of the Sellers, no Seller has retained or assumed by
Contract, any Liabilities of third parties under Environmental Law.
SECTION 3.13.    Real Property.
(a)    No Seller owns or, except as set forth in Schedule 3.13(a), has, since
January 1, 2010, owned, any real property.
(b)    Schedule 3.13(b) sets forth a list of all leases, together with any other
subleases and similar agreements under which the Sellers lease, use or occupy or
have the right to use or occupy any real property (the “Leases”). Each Lease is
the valid and binding obligation of the Seller party thereto, enforceable in
accordance with its terms subject to proper authorization and execution of such
Lease by the other party thereto and the Laws of general application relating to
public policy, bankruptcy, insolvency and the relief of debtors and rules of Law
governing specific


- 32 -



--------------------------------------------------------------------------------





performance, injunctive relief and other equitable remedies, and no Seller party
thereto nor, to the knowledge of the Sellers, any other party to such Lease is
in default under such Lease except for those defaults that will be cured in
accordance with the Confirmation Order or waived in accordance with section 365
of the Bankruptcy Code (or that need not be cured under the Bankruptcy Code to
permit the assumption and assignment of the Leases).
SECTION 3.14.    Labor Matters.
(a)    No Seller is or has, since January 1, 2010, been a party to any
collective bargaining agreement or similar agreement with any labor organization
or employee association.
(b)    No grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is pending, and, to the knowledge of the
Sellers, no such grievance or arbitration proceeding is threatened in writing
which has had, or if adversely determined would reasonably be expected,
individually or in the aggregate, to result in a material Liability of the
Sellers.
(c)    Since January 1, 2017, there has been no actual, and to the knowledge of
the Sellers, threatened, (i) labor dispute between any Seller and any labor
organization, or any strike, concerted slowdown, jurisdictional dispute,
concerted work stoppage or other similar organized labor activity involving any
employee of the Sellers or affecting the Sellers that would reasonably be
expected, individually or in the aggregate, to result in a material Liability of
the Sellers, or (ii) union organizing, or election activity involving, any
employee of the Sellers.
(d)    Each Seller is, and has been since January 1, 2017, in compliance in all
respects with all applicable federal, state and local Laws regarding labor,
employment and employment practices, conditions of employment, occupational
safety and health, and wages and hours, including any bargaining or other
obligations under the National Labor Relations Act (collectively, “Labor Laws”),
except for such instances of noncompliance which have not had, and would not
reasonably be expected, individually or in the aggregate, to result in a
material Liability of the Sellers.
(e)    The census provided by the Sellers to the Buyer in the electronic data
room established by the Sellers in connection with the transactions contemplated
hereby is true and complete and includes the following information for each
employee and individual independent contractor engaged by a Seller as of the
date of this Agreement, as applicable: title; location; date of hire; exempt or
non-exempt status; employment status (i.e., full time, temporary, leased);
current annual base salary or hourly wage rate (or other compensation); target
bonus or target commission for the current year; base compensation, bonus or
commission compensation; total compensation for the prior year; employee unique
identifier; department; division; key employee retention plan eligibility;
immigration sponsorship and current visa status.
SECTION 3.15.    Insurance. All insurance policies of the Sellers are in full
force and effect, and no Seller is in breach in any material respect of any such
insurance policies. Since December 31, 2018 through the date hereof, no written
notice of default or termination has been


- 33 -



--------------------------------------------------------------------------------





received by the Sellers in respect of any such insurance policy and all premiums
due on such insurance policies have been paid.
SECTION 3.16.    Intellectual Property.
(a)    Schedule 3.16(a) contains a true and complete list of all Seller
Intellectual Property that is registered, filed or issued under the authority of
any Governmental Authority or with any domain name registrar, and all
applications for Seller Intellectual Property (collectively, the “Scheduled
Intellectual Property”) and including in each case, as applicable, the owner of
record, jurisdiction in which each such item has been issued or filed,
registration number and application number, and, with respect to each domain
name, the registrant. All Scheduled Intellectual Property has been properly made
and filed, and all annuity, maintenance, renewal and other fees relating to such
registrations or applications are current as of the date hereof.
(b)    Schedule 3.16(b) separately contains a true and complete list of (i) all
Third‑Party Intellectual Property Licenses and (ii) all Contracts under which
the Sellers have licensed to other Persons (other than a Seller) the right to
use any Seller Intellectual Property (other than non-exclusive licenses granted
in the ordinary course of business). (i) No Seller is as of the date hereof, or
has since January 1, 2019, received any written notice that it or any other
party is, in default under any of the agreements set forth on Schedule 3.16(b)
and (ii) to the knowledge of the Sellers, there has not occurred any event that
with the lapse of time or the giving of notice or both would constitute such a
default under any of the agreements set forth on Schedule 3.16(b) and (iii) each
of the agreements set forth on Schedule 3.16(b) is a valid and binding agreement
of the Sellers, enforceable against the Sellers and, to the knowledge of the
Sellers, against the counterparties thereto, in each case in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
affecting enforcement of creditors’ rights or by principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
(c)    The Sellers are the sole and exclusive owner of all right, title and
interest in and to all of the Intellectual Property owned or purported to be
owned by such Person, including, except in each case as has not had and would
not reasonably be expected to be material to the Business, taken as a whole, any
Intellectual Property developed for the Sellers by employees or other Persons
(including consultants or contractors) who performed work by or on behalf of the
Sellers. The Sellers either own or have a right to use all of the Intellectual
Property used by such Persons in their respective businesses as currently
conducted free and clear of any and all Liens, except for and subject to
Permitted Liens. The Sellers have made commercially reasonable efforts to
maintain and protect the Seller Intellectual Property, and all Seller
Intellectual Property is, to the knowledge of the Sellers, valid and
enforceable, and has been duly maintained and is in full force and effect. The
Seller Intellectual Property and the Intellectual Property licensed pursuant to
the Third-Party Intellectual Property Licenses comprises all of the Intellectual
Property necessary and sufficient to enable the Sellers to conduct the Business
in the manner currently conducted, except for Commercial Software.


- 34 -



--------------------------------------------------------------------------------





(d)    To the knowledge of the Sellers, no Person is infringing upon,
misappropriating or violating any Seller Intellectual Property and since January
1, 2017 no such claims have been made against any Person by the Sellers.
(e)    The conduct of the Business and the use of Intellectual Property in the
Businesses does not infringe upon, misappropriate or violate the Intellectual
Property of any Person and, since January 1, 2017, has not infringed upon,
misappropriated or violated the Intellectual Property of any Person. Since
January 1, 2017, no Seller has received any written notice or threat from any
Person and there is no pending or, to the knowledge of the Sellers, threatened
Action to which any Seller is a party asserting in writing that any Seller’s use
of any Intellectual Property infringes upon, misappropriates or violates the
Intellectual Property of any Person.
(f)    The Sellers have taken commercially reasonable steps to protect and
preserve the confidentiality of all trade secrets and other proprietary or
confidential information owned by the Sellers and material to the conduct of the
Business. To the knowledge of the Sellers, no such trade secret or proprietary
information has been authorized for disclosure or has been actually disclosed to
any third party other than pursuant to a valid written confidentiality or
non‑disclosure agreement restricting the disclosure and use thereof.
(g)    No source code of any Software owned or purported to be owned by any
Sellers (“Owned Software”) has been licensed or otherwise provided to any Person
other than to consultants, contractors and other Persons performing work on
behalf of the Sellers who are bound by written agreements restricting the
disclosure and use of such source code. No Seller has disclosed or delivered to
any escrow agent or any other Person (other than the consultants, contractors
and Persons described in the previous sentence) any of the source code of any
Owned Software, and no such Persons have the right, contingent or otherwise, to
obtain access to any such source code.
(h)    To the knowledge of the Sellers, no Seller has (i) distributed any Open
Source Materials in conjunction with or for use with any Owned Software, or (ii)
used any Open Source Materials in any manner that, in each case (i) and (ii),
obligates any Seller to disclose, make available, offer or deliver any Owned
Software to any third Person. To the knowledge of the Sellers, no Seller has
used any Open Source Materials in any manner that: (A) transfers the rights of
ownership in any Owned Software or Intellectual Property rights therein to any
third Person; (B) limits any Seller’s freedom of action with respect to the use
or distribution of any Owned Software; or (C) requires any Seller to permit any
third Person to reverse engineer or replace portions of any Owned Software.
(i)    The computer systems, networks, Software, databases, websites and related
equipment currently used in the conduct of the business of the Sellers are
adequate and sufficient for the normal conduct of the Business and have not
suffered any material malfunctions, failures, outages or security breaches since
January 1, 2017.
(j)    Since January 1, 2017, the Sellers have complied in all material respects
with all applicable Privacy Laws relating to Personal Information. Since January
1, 2017, the Sellers have complied in all material respects with their
respective Privacy Policies, and no Privacy Policy has been materially
inaccurate, misleading or deceptive in violation of any applicable Laws and


- 35 -



--------------------------------------------------------------------------------





each Seller is in compliance in all material respects with its respective
Privacy Policies. The Sellers are not subject to any contractual requirements or
other legal obligations that, following the Closing, would prohibit the Buyer
from receiving, accessing, storing or using Personal Information in the manner
in which any of the Sellers received, accessed, stored and used such Personal
Information prior to the Closing. The execution, delivery and performance of
this Agreement complies in all material respects with the Sellers’ Privacy
Policies and applicable Privacy Laws.
(k)    To the knowledge of the Sellers, no Person has gained unauthorized access
to, acquired, or engaged in unauthorized processing of (i) any Personal
Information or Seller Data held by the Sellers, or (ii) any databases,
computers, servers, storage media (e.g., backup tapes), network devices, or
other devices or systems that process Personal Information or Seller Data
related to the Business and owned or maintained by the Sellers or any other
Persons on Sellers’ behalf (a “Security Breach”) and the Sellers have no reason
to suspect a Security Breach has occurred. Since January 1, 2017, the Sellers
have used commercially reasonable controls, technologies, processes, and
practices to prevent and remediate Security Breaches and to the knowledge of the
Sellers, all vendors that process Personal Information or Seller Data on the
Sellers’ behalves have reasonable controls, technologies, processes and
practices in place to prevent and remediate Security Breaches. The Sellers have
maintained in place in connection with the Business commercially reasonable
security measures, controls, technologies, polices and safeguards sufficient to
comply with applicable Privacy Laws and Contracts and requires the same of
Sellers’ vendors that process Personal Information. The Sellers maintain
disaster recovery and business continuity plans, procedures and facilities in
connection with the Business that are commercially reasonable and that satisfy,
in all material respects, the Sellers’ contractual and legal obligations with
respect to the Business.
SECTION 3.17.    Taxes.
(a)    Each Seller has (i) timely filed or caused to be timely filed with the
appropriate Governmental Authorities all income, franchise and other material
Tax Returns required to be filed by it or any of its Subsidiaries (taking into
account any validly obtained extension of time within which to file) and all
such Tax Returns are true and correct in all material respects and (ii) timely
paid or caused to be paid all material amounts of Taxes required to be paid by
it or any of its Subsidiaries to the appropriate Governmental Authority,
including all material Taxes required to be withheld, deducted or collected and
paid over to a Governmental Authority in connection with amounts paid or owing
to any employee, independent contractor, supplier, vendor, customer or other
Person. With respect to any sales that were exempt from sales and use Taxes, the
Sellers and their Subsidiaries have received and retained appropriate Tax
exemption certificates and other documentation qualifying any such sale as
exempt from sales and use Taxes. Schedule 3.17(a) sets forth each jurisdiction
in which the Sellers and their Subsidiaries file any Tax Return.
(b)    (i) No federal, state, local or foreign Action has been commenced or is
presently pending with regard to any Taxes or Tax Returns of any Seller or any
Subsidiary of any Seller, (ii) no written notification has been received by any
Seller or any Subsidiary of any Seller that any such Action has been proposed or
threatened, (iii) no deficiency for any amount of Tax has been asserted or
assessed in writing by a Governmental Authority against any Seller or any


- 36 -



--------------------------------------------------------------------------------





Subsidiary of any Seller that has not been paid, settled, withdrawn or otherwise
resolved in full and (iv) no written claim or nexus inquiry has been made by a
Governmental Authority in a jurisdiction in which any Seller or any Subsidiary
of any Seller does not file a Tax Return or pay Taxes such that any Seller or
any Subsidiary of any Seller is or may be subject to taxation by, or that any
Seller or any Subsidiary of any Seller has or may have a duty to collect and pay
over Taxes to, such jurisdiction.
(c)    (i) There are no Liens for Taxes on any of the Acquired Assets other than
Permitted Liens, (ii) none of the Acquired Assets is stock, a partnership
interest or other equity interests for federal income Tax purposes, (iii) no
Seller or Subsidiary of any Seller owns or, since January 1, 2010, has owned
stock or other equity interests in any Person that was a “controlled foreign
corporation” or “passive foreign investment company” within the meanings of
Sections 957 and 1297, respectively, of the Code and (iv) no Seller or
Subsidiary of any Seller is party to (A) any Tax sharing, Tax allocation or Tax
indemnity or other similar agreement or arrangement, (B) any closing agreement
described in Section 7121 of the Code or any similar agreement or arrangement
under applicable state, local or foreign Tax Laws, or (C) any Contract with any
Governmental Authority providing for Tax abatement, Tax reduction, Tax
exemption, payment in lieu of Taxes or other similar agreement, in each case of
clauses (A) through (C), which Contract was entered into after January 1, 2010.
(d)    There is no excess loss account within the meaning of Treasury
Regulations Section 1.1502-19 (or any similar item for applicable state, local,
or foreign Tax purposes) in the stock of any Seller or any Subsidiary of any
Seller, and no income, gain, loss, or deduction on any transaction between or
among any Seller or any Subsidiary of any Seller has been deferred under
Treasury Regulations Section 1.1502-13.
(e)    Schedule 3.17(e) sets forth the U.S. federal income Tax classification of
the Sellers and their Subsidiaries and no entity classification election on IRS
Form 8832 or otherwise pursuant to Treasury Regulations Section 301.7701-3 (or
applicable state or local Law) has been filed or submitted by or with respect to
any Seller or any Subsidiary of any Seller since January 1, 2010.
(f)    Except as disclosed on Schedule 3.17(f), immediately prior to the
transactions contemplated by this Agreement, no Seller or Subsidiary of any
Seller has undergone an “ownership change” within the meaning of Section 382 of
the Code since January 1, 2010. The “section 382 limitation” (including any
amount of unused limitation) within the meaning of Section 382 of the Code with
respect to any ownership change disclosed on Schedule 3.17(f) is also disclosed
on Schedule 3.17(f).
(g)    The U.S. federal net operating loss carryforward and disallowed business
interest carryforward for the Company and its Subsidiaries as of December 31,
2019 are not less than $490,000,000 and $85,000,000, respectively, and it is
expected, based on the Company’s good-faith estimates, that the amount of such
carryforwards after the Closing Date after taking into account the consequences
of the transactions contemplated by this Agreement and the discharge of
indebtedness pursuant to the Plan will not be, less than $328,300,000 and
$85,000,000, respectively.


- 37 -



--------------------------------------------------------------------------------





SECTION 3.18.    Title to Acquired Assets; Company Activities.
(a)    Other than the real property subject to the Leases, the Sellers own each
of the Acquired Assets, and the Buyer will be vested with good title to such
Acquired Assets, free and clear of all Liens, other than Permitted Liens, to the
fullest extent permissible under Sections 1123 and 1141 of the Bankruptcy Code.
(b)     Except as set forth on Schedule 3.18(b), the Company (i) conducts no
business and (ii) neither holds nor owns any assets or properties other than
immaterial assets or properties.
SECTION 3.19.    Brokers. Except as set forth on Schedule 3.19, no investment
banker, broker or finder retained by or on behalf of the Sellers is entitled to
receive any commission, brokerage, finder’s fee or other similar compensation
from any Seller in connection with the consummation of the transactions
contemplated by this Agreement.
SECTION 3.20.    Sufficiency. Subject to (a) any Contracts not being included as
Transferred Contracts (and the resulting effects on Acquired Assets, Assumed
Liabilities, Excluded Assets, Excluded Liabilities or the Business) (x) pursuant
to Section 2.08, or (y) as determined by the Sellers prior to the Closing at the
written direction of the Buyer or with the written consent of the Buyer and (b)
any actions taken by the Buyer after the Closing, the Acquired Assets constitute
all assets, properties, rights, privileges and interests of whatever kind or
nature, real or personal or mixed, tangible or intangible used or necessary to
(i) conduct in all material respects the Business as currently conducted by the
Sellers and (ii) perform in all material respects the obligations that are
required to be performed under the Transferred Contracts.
SECTION 3.21.    RentPath Gives Back Foundation, Inc. Except as set forth on
Schedule 3.21, RentPath Gives Back Foundation, Inc. (a) conducts no business and
(b) neither holds nor owns any assets or properties.
SECTION 3.22.    No Other Representations and Warranties. NOTWITHSTANDING
ANYTHING TO THE CONTRARY, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE III, AS QUALIFIED BY THE SCHEDULES, AND IN THE RELATED
AGREEMENTS, NO SELLER NOR ANY OTHER PERSON MAKES ANY EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES REGARDING THE SELLERS, AND THE SELLERS HEREBY
DISCLAIM ANY SUCH REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. NONE OF THE SELLERS NOR ANY SELLER RELATED PARTY OR ANY OTHER
PERSON HAS MADE OR IS MAKING AN EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY AS
TO, AND THE BUYER SHALL ACQUIRE THE BUSINESS AND THE ACQUIRED ASSETS WITHOUT ANY
REPRESENTATION OR WARRANTY AS TO, MERCHANTABILITY, QUALITY, QUANTITY OR
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE BUSINESS OR THE
ACQUIRED ASSETS, AND THE BUYER SHALL ACQUIRE THE BUSINESS AND THE ACQUIRED
ASSETS ON AN “AS IS” CONDITION AND ON A “WHERE IS” BASIS AND “WITH ALL


- 38 -



--------------------------------------------------------------------------------





FAULTS”, EXCEPT AS OTHERWISE EXPRESSLY REPRESENTED OR WARRANTED IN THIS ARTICLE
III, AS QUALIFIED BY THE SCHEDULES, AND IN THE RELATED AGREEMENTS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, NEITHER THE SELLERS NOR ANY OTHER
PERSON SHALL BE DEEMED TO MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT TO,
EXCEPT AS EXPRESSLY COVERED BY A SPECIFIC REPRESENTATION AND WARRANTY CONTAINED
IN THIS ARTICLE III OR IN ANY RELATED AGREEMENT (I) ANY PROJECTIONS, ESTIMATES
OR BUDGETS HERETOFORE DELIVERED TO OR MADE AVAILABLE TO THE BUYER OR ITS
COUNSEL, ACCOUNTANTS OR ADVISORS OF FUTURE REVENUES, EXPENSES OR EXPENDITURES OR
FUTURE RESULTS OF OPERATIONS OF ANY SELLER OR THE GROUP AS A WHOLE OR (II) ANY
OTHER INFORMATION OR DOCUMENTS (FINANCIAL OR OTHERWISE) MADE AVAILABLE TO THE
BUYER OR ITS COUNSEL, ACCOUNTANTS OR ADVISORS WITH RESPECT TO THE SELLERS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, NOTHING IN
THIS SECTION 3.22 SHALL RESTRICT THE BUYER’S ABILITY TO BRING ANY CLAIM FOR
FRAUD.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer hereby represents and warrants to the Sellers as of the date hereof
and as of the Closing Date (except where such representation and warranty speaks
only as of an earlier date, in which case as of such earlier date), as follows:
SECTION 4.01.    Organization. The Buyer is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and has all
requisite corporate or similar power and authority to own, lease and operate all
of its properties and assets and to conduct its business as it is currently
being conducted. The Buyer is duly qualified and in good standing to do business
as a foreign entity in each jurisdiction in which the nature of its business or
the ownership, leasing and operation of its properties or assets makes such
qualification necessary, except where the failure to be so qualified or in good
standing has not had and would not reasonably be expected to (i) have a material
adverse effect on its ability to consummate the transactions contemplated hereby
or (ii) cause a material delay in its ability to consummate the transactions
contemplated hereby (clauses (i) and (ii) collectively, a “Buyer Material
Adverse Effect”).
SECTION 4.02.    Authority/Binding Effect. The Buyer has all requisite corporate
or similar power and corporate authority to execute and deliver this Agreement
and the Related Agreements to which it is party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement and the
Related Agreements to which the Buyer is party, in each case by the Buyer, and
the consummation of the transactions contemplated hereby and thereby by the
Buyer, have been duly authorized by all necessary corporate or similar action on
the part of the Buyer, and no other action, corporate or otherwise, on the part
of the Buyer or its stockholders or equityholders is required to authorize the
execution, delivery and performance hereof or thereof, and the consummation of
the transactions contemplated hereby or thereby by the Buyer. This Agreement has
been, and the Related Agreements to which the Buyer is party will be, duly
executed


- 39 -



--------------------------------------------------------------------------------





and delivered by the Buyer and, assuming that this Agreement has been, and the
Related Agreements will be, duly authorized, executed and delivered by the
Sellers, constitute the valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws of general application affecting enforcement of creditors’ rights or
by principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
SECTION 4.03.    Consents and Approvals/No Violation.
(a)    Assuming the truth and accuracy of the representations and warranties set
forth in Section 3.05, the execution and delivery of this Agreement and the
Related Agreements to which the Buyer is party, in each case by the Buyer does
not, and the performance by the Buyer of this Agreement and the Related
Agreements to which the Buyer is party and the consummation of the transactions
contemplated hereby and thereby by the Buyer will not require the Buyer to
obtain any Consent, except for compliance with the applicable requirements, if
any, of the HSR Act.
(b)    The execution and delivery of this Agreement by the Buyer does not, and
the execution and delivery of the Related Agreements to which the Buyer is party
will not, and the performance of this Agreement and such Related Agreements by
the Buyer and the consummation of the transactions contemplated hereby and
thereby by the Buyer will not, (i) conflict with or violate, in any respect, the
certificate of incorporation or bylaws (or equivalent organization and governing
documents) of the Buyer, (ii) assuming compliance with the matters referred to
in Section 4.03(a), conflict with or violate any Law or Order applicable to the
Buyer or (iii) result in any breach of, or constitute a default (or an event
that with notice or lapse of time or both would constitute a default) under, any
material Contract or Material Permit to which the Buyer is a party or by or to
which the Buyer is bound or subject, except in the case of clauses (ii) and
(iii) above, for such conflicts, violations, breaches or defaults that would not
reasonably be expected to have a Buyer Material Adverse Effect.
SECTION 4.04.    Absence of Actions. There is no Action pending or, to the
knowledge of the Buyer, threatened in writing against the Buyer or any of its
Affiliates which, if adversely determined, would reasonably be expected to have
a Buyer Material Adverse Effect. Neither the Buyer nor any of its Affiliates is
a party to or subject to, or in default under, any Order that would reasonably
be expected to have a Buyer Material Adverse Effect.
SECTION 4.05.    Financing. At the Closing, the Buyer will have sufficient cash
and other assets to fully discharge all of its obligations under this Agreement,
including to pay in full all amounts contemplated by Section 2.04. The
obligations of the Buyer under this Agreement are not subject to any conditions
regarding the Buyer’s or its Affiliates’ or any other Person’s ability to obtain
financing for the consummation of the transactions contemplated by this
Agreement.
SECTION 4.06.    Buyer Activities. The Buyer has not (a) engaged in any business
activities or conducted any operations other than in connection with the
transactions contemplated hereby or (b) incurred any liabilities other than in
connection with its formation and the transactions contemplated hereby.


- 40 -



--------------------------------------------------------------------------------





SECTION 4.07.    Brokers. Except as set forth on Schedule 4.07, no investment
banker, broker or finder retained by or authorized to act on behalf of the Buyer
is entitled to receive any commission, brokerage, finder’s fee or other
compensation or payments from the Buyer or its Affiliates in connection with the
consummation of the transactions contemplated by this Agreement.
SECTION 4.08.    No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV, AS QUALIFIED BY THE
SCHEDULES, AND IN THE RELATED AGREEMENTS, NEITHER THE BUYER NOR ANY OTHER PERSON
MAKES ANY EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES REGARDING THE BUYER,
AND THE BUYER HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY WITH RESPECT
TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, NEITHER THE BUYER NOR ANY OTHER PERSON SHALL BE DEEMED TO MAKE ANY
REPRESENTATION OR WARRANTY, EXCEPT AS EXPRESSLY COVERED BY A SPECIFIC
REPRESENTATION AND WARRANTY CONTAINED IN THIS ARTICLE IV OR IN ANY RELATED
AGREEMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT,
NOTHING IN THIS SECTION 4.08 SHALL RESTRICT ANY SELLER’S ABILITY TO BRING ANY
CLAIM FOR FRAUD.
ARTICLE V    

COVENANTS
SECTION 5.01.    Conduct of Business. Except (i) as set forth on Schedule 5.01,
(ii) as prohibited or required by Law or Order, including by Order of the
Bankruptcy Court, (iii) as required or expressly permitted or expressly
contemplated by this Agreement, the Plan or the Confirmation Order (including
Section 2.09) or (iv) with the prior written consent of the Buyer (which consent
shall not be unreasonably withheld, delayed or conditioned), during the period
from the date of this Agreement to the earlier of the Closing and the date on
which this Agreement is terminated in accordance with Article VII, taking into
account the pendency of the Bankruptcy Cases, the Sellers shall conduct the
Business in the ordinary course of business and use commercially reasonable
efforts to (i) maintain the Acquired Assets in their current condition (subject
to ordinary wear and tear, as applicable) and (ii) preserve the operations,
organization, business relationships and goodwill of the Business. Without
limiting the generality of the foregoing, and except (i) as set forth on
Schedule 5.01, (ii) as required by Law or Order, including by Order of the
Bankruptcy Court or (iii) as required or expressly contemplated by this
Agreement (including Section 2.09), during the period from the date of this
Agreement through the earlier of the Closing and the date on which this
Agreement is terminated in accordance with Article VII, no Seller shall (or
permit any of its Subsidiaries to), without the prior written consent of the
Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned):
(a)    (i) sell, lease, transfer, license, sublicense, abandon or otherwise
dispose of any Acquired Assets other than (1) sales, leases, licenses,
sublicenses, abandonments, transfers or dispositions (x) by one Seller to
another or (y) of obsolete or unsalable inventory or immaterial


- 41 -



--------------------------------------------------------------------------------





equipment or immaterial assets in the ordinary course of business or (2)
non-exclusive licenses granted in the ordinary course of business; or
(ii) subject any Acquired Asset material to the Business or the Reorganized
Equity to any Liens other than (x) in the case of Acquired Assets and Permitted
Liens, (y) in connection with the creation, incurrence, assumption or guarantee
of any indebtedness for borrowed money to be repaid at or prior to Closing and
(z) in the case of the Acquired Assets, Liens granted by a Seller in favor of
another Seller;
(b)    (i) except as required by the terms of any Employee Benefit Plan as in
effect on the date hereof, (A) establish, adopt, enter into, amend or terminate
any Employee Benefit Plan or any plan, agreement, program, policy, trust, fund
or other arrangement that would be an Employee Benefit Plan if it were in
existence as of the date of this Agreement; (B) grant any equity or equity-based
awards; (C) increase the amount of or otherwise grant any increase in the
compensation or benefits of any of the Sellers’ officers, directors, employees
or other individual service providers; or (D) grant any bonuses to any of the
Sellers’ officers, directors, employees or other individual service providers;
(ii) grant any additional rights to severance or termination pay to any current
or former officers, directors, employees or other individual service providers;
(iii) take any action to accelerate the vesting or payment of any compensation
for the benefit of any current or former officer, director, employee or
independent service provider; or (iv) hire any new employees, other than to
replace any employees of the Sellers as of the date of this Agreement who
subsequently terminate employment;
(c)    acquire by merging or consolidating with, or by purchasing all or
substantially all of the assets or equity securities of, or by any other manner,
any Person or any business organization or division, other than acquisitions or
purchases by a Seller of another Seller;
(d)    (i) settle or compromise any Tax liability; (ii) make, change or revoke
any material election with respect to its Taxes (including any IRS Form 8832 or
any other entity classification election); (iii) change (or request to any
Governmental Authority to change) any annual Tax accounting period or any method
of accounting for Tax purposes or other purposes; (iv) file any Tax Return other
than in the ordinary course of business or file any amended Tax Return; (v)
enter into or apply for any “closing agreement” as described in Section 7121 of
the Code (or any similar provision of Law) with, or submit or apply for any Tax
ruling from, any Governmental Authority; or (vi) surrender any claim for a
refund of Taxes;
(e)    enter into any Contract that would be a Material Contract if in effect on
the date hereof or amend or terminate (other than in respect of a breach by a
counterparty thereto) any Material Contract or incur any Indebtedness other than
in each case (i) in the ordinary course of business, (ii) the renewal or
replacement of existing Material Contracts, or (iii) in connection with the
creation, incurrence, assumption or guarantee of any indebtedness for borrowed
money to be repaid at or prior to Closing;
(f)    pay, discharge, settle or compromise (or offer to settle or compromise)
any pending or threatened Action which (i) requires payment by any Seller
(exclusive of Sellers’ attorney’s fees) in excess of $2,500,000 in the
aggregate, (ii) obligates any Seller in a manner other than the requiring the
payment of money or imposes material restrictions on the operations of the


- 42 -



--------------------------------------------------------------------------------





Business or (iii) does not result in a full release for the benefit of any
Seller of the claims giving rise to such Action and all Liabilities arising
thereunder;
(g)    accelerate the collection of or discount any accounts receivable or delay
the payment of accounts payable;
(h)    form, incorporate or establish a new entity or issue or sell any
additional equity interests in any Seller, or securities convertible or
exchangeable for such equity interests (other than, in each case, the issuance
of equity interests in one Seller to another Seller) or issue or grant any
options, warrants, calls, subscription rights or other rights of any kind to
acquire such equity interests or securities or rights derivative from such
securities;
(i)    other than (i) in the ordinary course of business on commercially
reasonable terms and solely to the extent not terminable without Liability
following the Closing on less than thirty (30) days’ notice or (ii) in
connection with the Bankruptcy Cases, enter into any transactions, Contracts or
understandings with Affiliates that would be binding on a Seller or the Acquired
Assets after the Closing;
(j)    amend the organizational documents of any Seller;
(k)    declare, set aside or pay any dividends or distributions on any equity
securities of any Seller (in cash or in kind) to the extent such dividends or
distributions are payable after the Closing;
(l)    liquidate or dissolve any Seller;
(m)    enter into any new line of business or business outside of the Business,
except as already planned in the ordinary course of business and disclosed on
Schedule 5.01(m);
(n)    cause the Business to make or become committed to make capital
expenditures in excess of $1,000,000;
(o)    permit the lapse (without renewal or replacement) of any existing
insurance policies relating to the Acquired Assets; or
(p)    enter into any Contract to take any of the foregoing actions.
SECTION 5.02.    Control of Operations. Nothing contained in this Agreement
shall give the Buyer, directly or indirectly, the right to control or direct the
operations of the Business prior to the Closing. Prior to the Closing, the
Sellers shall exercise, consistent with the terms and conditions of this
Agreement, complete control and supervision over their respective operations.
SECTION 5.03.    Reasonable Best Efforts/Cooperation. From and after the date of
this Agreement, and through the earlier of the Closing and the date on which
this Agreement is terminated in accordance with Article VII, each of the Parties
shall, and the Buyer shall cause each of its Affiliates to, use its respective
reasonable best efforts (unless, with respect to any action, another standard of
performance is expressly provided for herein (including in Section 5.05(c))) to
take, or


- 43 -



--------------------------------------------------------------------------------





cause to be taken, all actions, and to do, or cause to be done all things,
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement on the terms set forth
herein as promptly as practicable, including satisfaction, but not waiver, of
the conditions to Closing set forth in Article VI.
SECTION 5.04.    Consents. Without limiting the generality of Section 5.03, each
of the Parties shall use their reasonable best efforts to obtain, and the Buyer
shall cause its Affiliates to use their reasonable best efforts to obtain
(unless, in each case, with respect to any action, another standard of
performance is expressly provided for herein (including in Section 5.05(c))),
all Consents of all Governmental Authorities and other Persons as may be
necessary in connection with the consummation of the transactions contemplated
by this Agreement prior to the Closing, including by timely making or causing to
be made all filings and submissions under applicable Law as may be required to
consummate the transactions contemplated hereby. Notwithstanding the foregoing
or any other provision of this Agreement to the contrary (other than as
contemplated by Section 5.05), none of the Sellers or the Buyer shall have any
obligation to agree to amend or modify any Contract or pay any fee to any third
party (including filing or other fees payable to Governmental Authorities) for
the purpose of obtaining any such Consent, or any costs and expenses of any
third party resulting from the process of obtaining such Consent, except to the
extent expressly required by any such Contract or applicable Law. The Parties
agree that any such Consent containing terms and conditions adversely affecting
the Buyer, if any (the “Buyer Related Terms and Conditions”), must be reasonably
acceptable to the Buyer. If the Buyer does not approve of the Buyer Related
Terms and Conditions, any resulting failure to obtain the applicable Consent
shall not constitute a failure by the Sellers to use reasonable best efforts to
obtain such Consent. Buyer acknowledges that certain Consents and waivers with
respect to the transactions contemplated by this Agreement may be required from
the parties to Contracts or Leases to which a Seller is a party and that
obtaining such Consents is not a condition to the consummation of the
transactions contemplated hereby. If such Consent is not obtained, or if an
attempted assignment or transfer thereof would otherwise be ineffective pursuant
to applicable Law, such Acquired Asset will not be transferred or assigned until
Consent is obtained or such transfer or assignment would become effective
pursuant to applicable Law, and Sellers and Buyer will cooperate in a mutually
agreeable arrangement that would not materially impair or materially delay the
wind-down of Wind Down Co. under which Buyer would obtain the benefits and
assume the obligations thereunder in accordance with this Agreement, including
subcontracting, sub-licensing, or sub-leasing to Buyer, or under which such
Sellers would enforce their rights thereunder for the benefit of Buyer with
Buyer assuming such Sellers’ obligations and any and all rights of such Sellers
against a third party thereto.
SECTION 5.05.    Antitrust Notifications and Other Regulatory Approvals.
(a)    Each of the Parties shall, and the Buyer and Sellers shall cause their
respective Affiliates to, cooperate with each other and shall use, and the Buyer
and Sellers shall cause their respective Affiliates to use, their respective
reasonable best efforts to prepare and file as soon as practicable following the
date of this Agreement HSR Act Notification and Report Forms with the FTC and
the DOJ (but in no event later than ten (10) Business Days after the date of
this Agreement absent mutual agreement by the Parties). As soon as reasonably
practicable, each of the Parties shall make, and the Buyer and Seller shall
cause their respective Affiliates to make, any other filings


- 44 -



--------------------------------------------------------------------------------





and submissions in other jurisdictions as are mutually agreed by the Parties, if
any, and shall, as soon as reasonably practicable, substantially comply with
supplemental information or documentation requested by any Governmental
Authority, if any, in connection with the transaction(s) contemplated by this
Agreement. The Buyer shall pay all required filing fees in connection with the
notifications, filings, registrations, submissions or other materials
contemplated by this Section 5.05. Subject to the Confidentiality Agreement and
applicable Laws or Orders, the Parties shall, and the Buyer shall cause its
Affiliates to, coordinate and cooperate fully and promptly with each other in
exchanging such information and providing such assistance as the other parties
may reasonably request in connection with the foregoing and in seeking early
termination of any applicable waiting periods under the HSR Act.
(b)    To the extent not prohibited by applicable Law or Order, each Party shall
promptly notify the other Parties of the substance of any submission,
correspondence, communication, or meeting between it or its Representatives and
any Governmental Authority that relate to the subject matter of this Section
5.05 or the transactions contemplated by this Agreement. To the extent
practicable, each Party shall consult with the other Parties in advance
regarding any such submission, correspondence, communication or meeting, shall
consider in good faith the views of such Party, and shall provide the other
Parties with the opportunity to participate in any such communication or
meeting. Notwithstanding anything to the contrary herein, the Buyer shall, in
consultation with the Sellers, determine the strategy to be pursued for
obtaining and lead the effort to obtain all necessary actions or nonactions and
Consents from Governmental Entities in connection with the transactions
contemplated by this Agreement and the Sellers shall take all reasonable actions
to support the Buyer in connection therewith; provided, however, that Buyer
shall not more than once, without prior written consent of the Sellers, withdraw
or seek to withdraw or refile its HSR notification or cause the Sellers to do
the same.
(c)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement requires the Buyer or any of its Affiliates (i) to litigate or
participate in the litigation of any proceeding under the Antitrust Laws or
involving the FTC or DOJ, whether judicial or administrative, or (ii) propose,
agree to, or accept any undertaking, or take any action that would prohibit or
limit the freedom of action with respect to, limit its ability to retain, or
place any conditions on, the ownership or operation by the Buyer or its
Affiliates of any portion of the business or assets of the Buyer or its
Affiliates, or the Sellers or their Subsidiaries or Affiliates, or compel the
Buyer or its Affiliates, or the Sellers or their Subsidiaries or Affiliates, to
dispose of, divest, hold separate, or license any portion of the assets or
Intellectual Property of the Buyer or its Affiliates or the Sellers or their
Subsidiaries or Affiliates.
(d)    From the date of this Agreement through the date that is the latest of
(i) termination of the required waiting periods under the HSR Act, (ii) any
Consents of any other applicable Governmental Authority are obtained and (iii)
the Outside Date or, if earlier, the Closing Date or the date of the termination
of this Agreement pursuant to Article VII, the Buyer and its Affiliates shall
not directly or indirectly (A) effect or enter into any discussions or
negotiations with respect to any transaction, including entering into any joint
venture or acquiring or agreeing to acquire, by merging with or into or
consolidating with, or purchasing a substantial portion of the assets of or any
equity in, or by any other manner, any assets or Person, or (B) subject to
Section


- 45 -



--------------------------------------------------------------------------------





5.05(b) and Section 5.05(c), take (or fail to take) any other action, in each
case that would reasonably be expected to delay or make more difficult the
obtaining of clearance or the expiration of the waiting periods under the HSR
Act, or the obtaining of such Consents from any applicable Governmental
Authorities.
SECTION 5.06.    Bankruptcy Court Matters.
(a)    Approval of Termination Payment.
(i)    In the event that a Competing Bid is consummated, in consideration for
the Buyer having expended considerable time and expense in connection with this
Agreement and the negotiation thereof and the identification and quantification
of assets of the Sellers, the Sellers shall jointly and severally, and without
the requirement of any notice or demand from Buyer or any application to or
order of the Bankruptcy Court, pay (or cause to be paid to) the Buyer, in
accordance with the terms hereof and, subject to the entry of and terms of the
Bidding Procedures Order, a break-up fee in an amount equal to two percent (2%)
of the Purchase Price (the “Termination Payment”); provided, that Sellers shall
not be required to pay the Termination Payment if, prior to selecting a
Competing Bid as the Successful Bid (as defined in the Bidding Procedures), this
Agreement has been terminated pursuant to Section 7.02 (other than a termination
pursuant to Section 7.02(g)). Sellers shall pay the Termination Payment in
immediately available funds to such account or accounts as may be specified in
written notice by the Buyer. The Termination Payment shall (a) constitute
allowed administrative expenses of Sellers’ estates under section 503(b) of the
Bankruptcy Code; and (b) be paid on the second (2nd) Business Day following the
date of consummation of a Competing Bid from the proceeds of a Competing Bid if
no material breach by the Buyer of this Agreement has occurred. Nothing in this
Section 5.06 shall relieve the Buyer or the Sellers of any Liability for a
breach of this Agreement prior to the date of termination. Upon payment of the
Termination Payment to the Buyer in accordance with this Section 5.06(a), the
Sellers and their respective Representatives and Affiliates, on the one hand,
and the Buyer and its Representatives and Affiliates, on the other, will be
deemed to have fully released and discharged each other from any Liabilities
resulting from the termination of this Agreement and neither the Sellers, their
Representatives or Affiliates, on the one hand, nor the Buyer, its
Representatives or Affiliates, on the other hand, or any other Person will have
any other remedy or cause of action under or relating to the termination of this
Agreement, including for reimbursement of expenses.
(ii)    Each of the Parties acknowledges and agrees that the agreements
contained in this Section 5.06(a) are an integral part of the transactions
contemplated by this Agreement and that, without these agreements, the other
Parties would not enter into this Agreement. Each of the Parties further
acknowledges that the payment by Sellers of the Termination Payment is not a
penalty, but rather liquidated damages in a reasonable amount that will
compensate Buyer, in the circumstances in which such Termination Payment is
payable, for the efforts and resources expended and the opportunities foregone
while negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the transactions contemplated by this
Agreement, which amount would otherwise be impossible to calculate with
precision. The obligations to return the Escrow Funds to the Buyer and pay the
Termination Payment in accordance with the provisions of this Agreement will (1)
be binding upon and enforceable jointly and severally


- 46 -



--------------------------------------------------------------------------------





against each Seller immediately upon the Bankruptcy Court’s entering the Bidding
Procedures Order and (2) survive the subsequent termination of this Agreement,
solely to the extent permitted by applicable bankruptcy and non-bankruptcy Laws.
The obligations to return the Escrow Funds to the Buyer and pay Buyer the
Termination Payment, as and when required under this Agreement, are intended to
be, and upon entry of the Bidding Procedures Order are, binding upon (A) each
Seller, (B) any successors or assigns of any Seller, (C) any trustee, examiner
or other representative of a Seller’s estate and (D) Wind Down Co. (each of (A)
through (D), a “Successor”) as if such Successor were a Seller hereunder.
(b)    Competing Transaction. This Agreement is subject to approval of the
procedures set forth in the Bidding Procedures Order, and the consideration by
the Sellers of higher or better competing bids in respect of all or any part of
the Acquired Assets in accordance with the Bidding Procedures Order (whether in
combination with other assets of the Sellers or their Affiliates or otherwise)
(each a “Competing Bid”). For the avoidance of doubt, the Credit Bid shall under
no circumstances constitute a Competing Bid so long as the Credit Bid is not
supplemented with cash prior to, or at, an Auction. From the date hereof (and
any prior time) and until the transactions contemplated hereby are consummated,
the Sellers are permitted to, and to cause their Representatives and Affiliates
to, initiate contact with, solicit or encourage submission of any inquiries,
proposals or offers by, any Person (in addition to the Buyer and its Affiliates
and Representatives) in connection with a Competing Bid, including, to (and to
cause their Representatives and Affiliates to) respond to any inquiries or
offers to purchase all or any part of the Acquired Assets and perform any and
all other acts related thereto which are required under the Bankruptcy Code, the
Bidding Procedures Order or other applicable Law (including supplying
information relating to the Business and the assets of the Sellers to
prospective purchasers).
(c)    Bankruptcy Court Filings.
(i)    As soon as reasonably practicable following the execution of this
Agreement and the commencement of the Bankruptcy Cases, the Sellers shall file
the Bidding Procedures Motion. The Buyer agrees that it will promptly take such
actions as are reasonably requested by the Sellers to assist in obtaining entry
of the Bidding Procedures Order. In the event the entry of the Bidding
Procedures Order shall be appealed, the Sellers shall use commercially
reasonable efforts to defend such appeal and Buyer agrees to use commercially
reasonable efforts to cooperate with Sellers in respect thereof.
(ii)    Provided the Buyer is selected as the winning bidder in respect of the
Acquired Assets at the auction, if any, undertaken in accordance with the
Bidding Procedures Order (the “Auction”), or if no Competing Bid is submitted
with respect to the Acquired Assets that constitutes a Qualified Bid (as defined
in the Bidding Procedures Order) other than the Credit Bid, the Sellers shall
seek entry of the Confirmation Order and any other necessary orders to close the
sale of the Acquired Assets (the “Related Orders”) by the Bankruptcy Court in
accordance with the terms and conditions of the Bidding Procedures Order. The
Buyer and the Sellers understand and agree that the consummation of the
transactions contemplated by this Agreement is subject to approval by the
Bankruptcy Court. Provided the Buyer is selected as the winning bidder in
respect of the Acquired Assets at the Auction, if any, or if no Competing Bid is
submitted with respect to


- 47 -



--------------------------------------------------------------------------------





the Acquired Assets that constitutes a Qualified Bid (as defined in the Bidding
Procedures Order) other than the Credit Bid, the Buyer agrees that it will
promptly take such actions as are reasonably requested by the Sellers to assist
in obtaining entry of the Confirmation Order and any Related Orders including a
finding of adequate assurance of future performance by the Buyer, including by
furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for the purposes, among others, of providing necessary
assurances of performance by the Buyer under this Agreement; provided, however,
that the obligations set forth in this sentence shall not expand the Buyer’s
obligations set forth in Section 5.05 with respect to the matters provided
therein. Provided the Sellers are not in material breach of this Agreement the
Buyer shall not, without the prior written consent of the Sellers, file, join
in, or otherwise support in any manner whatsoever any motion or other pleading
relating to the sale of the Acquired Assets hereunder (other than the sale
contemplated by this Agreement). In the event the entry of the Confirmation
Order shall be appealed, the Sellers shall use commercially reasonable efforts
to defend such appeal and Buyer agrees to use commercially reasonable efforts to
cooperate with Sellers in respect thereof.
(iii)    Provided the Buyer is selected as the winning bidder at the Auction, if
any, or if no Competing Bid is submitted with respect to the Acquired Assets,
the Sellers shall file such motions or pleadings as may be appropriate or
necessary to assume and assign the Transferred Contracts and to determine the
amount of the Cure Costs (“Assume / Assign Motions”); provided, that nothing
herein shall preclude the Sellers from filing such motions, including upon
commencement of the Bankruptcy Cases, to reject any Contracts that are not
Transferred Contracts (“Rejection Motions” and, with the Assume / Assign
Motions, the “Contract Motions”); provided, further, that any such Contract
Motions (including any list of Contracts or Leases to which such motion
pertains) shall be in form and substance reasonably acceptable to Buyer.
(iv)    Until the Successful Bidder (as defined in the Bidding Procedures) is
designated by the Company and following such designation, if the Buyer is the
Successful Bidder, until the Closing, as soon as reasonably practicable (but in
all events at least two (2) Business Days) prior to filing any of the following
materials (including any pleadings, notices and statements related thereto) with
the Bankruptcy Court, Sellers shall provide Buyer and its Representatives with
drafts of (1) any Contract Motions related to the assumption and assignment of
the Transferred Contracts contemplated by this Agreement; (2) any “first day”
motions and the “first day” declaration; (3) the Disclosure Statement; (4) the
documents set forth in clause (v) below; and (5) the list of parties to receive
notices in connection with any Claims bar date motion and the Plan to the extent
different than the creditor matrix filed on the Bankruptcy Court’s docket
(subject to any redactions the Company determines in its sole discretion are
necessary to protect commercially sensitive information or personally
identifiable information); provided, that, in no event will Sellers be under any
obligation to disclose information that is subject to attorney-client or similar
privilege.  The Sellers and the Buyer shall take commercially reasonable efforts
to consult and cooperate with the other Party regarding (A) the materials set
forth in clause (1) to (5) of this subsection (other than with respect to
information that is subject to attorney-client or similar privilege), including
Buyer's good faith comments thereto, (B) if the Buyer is designated by the
Company as the Successful Bidder pursuant to the Bidding Procedures Order,
seeking approval of this Agreement by the Bankruptcy Court and the hearing to
consider approval of this Agreement.


- 48 -



--------------------------------------------------------------------------------





(v)    The Sellers and the Buyer agree that the following documents shall be in
form and substance reasonably acceptable to the Sellers and the Buyer (with
Buyer’s consent in respect of such documents not to be unreasonably withheld,
delayed or conditioned):
(A)    the Bidding Procedures, the Bidding Procedures Motion and the Bidding
Procedures Order;
(B)    the Sale Provisions contained in the Plan and Confirmation Order; and
(C)    the Plan Supplement (and any exhibits thereto), solely to the extent such
documents are necessary to effectuate the transactions contemplated by this
Agreement.
(d)    Back-up Bidder. Notwithstanding anything to the contrary in this
Agreement or the Bidding Procedures, Buyer shall have no obligation, under any
circumstances, to serve as Back-up Bidder (as defined in the Bidding
Procedures).
SECTION 5.07.    Access to Information.
(a)    Subject to the terms of the Confidentiality Agreement and applicable Laws
and Orders, during the period from the execution and delivery of this Agreement
by the Parties through the earlier of the Closing and the date on which this
Agreement is terminated in accordance with Article VII, (i) the Company shall
provide to the Buyer (A) within thirty (30) days following the end of each
calendar month during such period, copies of monthly consolidated financial
statements of the Sellers prepared in the ordinary course of business, together
with a cash flow statement that includes cash flows for operating, investing and
financing and relevant details, in each case in accordance with GAAP,
consistently applied, and (B) within four (4) months following the end of a
fiscal year (including fiscal year 2019), audited consolidated financial
statements of the Sellers prepared in the ordinary course of business and in
accordance with GAAP, consistently applied, and (ii) the Sellers shall permit
the Buyer and its Representatives to have reasonable access, during normal
business hours and upon reasonable advance notice, to the offices, facilities,
assets, properties, management-level employees and books and records of the
Sellers, and shall furnish, or cause to be furnished, to the Buyer such
financial and operating data and other information with respect to such entities
and their respective offices, facilities, assets, properties, employees,
businesses and operations, in each case, as the Buyer shall from time to time
reasonably request in connection with the transactions contemplated hereby;
provided, that nothing herein shall obligate the Sellers to produce any such
information in connection with any Action commenced or threatened by or on
behalf of the Buyer against any Seller or any Seller Related Party. All access
and investigation pursuant to this Section 5.07 shall be coordinated through the
Company’s general counsel or the designee thereof and shall be conducted at the
Buyer’s expense and in such a manner as not to interfere with the normal
operations of the Businesses. Notwithstanding anything to the contrary contained
herein or otherwise, no Seller shall be required to provide access to or to
disclose information where such access or disclosure would reasonably be
expected to (i) jeopardize the attorney-client privilege, (ii) contravene any
Law, (iii) result in the disclosure of competitively sensitive information or
(iv) relate to the Sellers’ sale process, including any information related to


- 49 -



--------------------------------------------------------------------------------





proposals from other Persons relating to any other potential transaction with
the Sellers, provided that in each of clauses (i) – (iv) that the Company shall
provide notice to the Buyer that information is being so withheld in a manner
that does not result in the disclosure of the underlying information and the
Parties shall use commercially reasonable efforts to enter into reasonable and
customary arrangements that would permit such access to be provided or
information to be disclosed without jeopardizing such privilege, contravening
such Law or resulting in the disclosure of such competitively sensitive
information, as applicable. Notwithstanding anything to the contrary contained
herein or otherwise, prior to the Closing, (i) without the prior written consent
of the Sellers (which shall not be unreasonably withheld, conditioned or
delayed), the Buyer shall not, and shall cause its Affiliates and its
Representatives not to, contact any vendor, customer, partner or other Person
with whom the Sellers have a business relationship regarding the business,
operations, assets, financial condition or prospects of the Sellers or this
Agreement or the transactions contemplated hereby, and (ii) the Buyer shall have
no right to perform invasive or subsurface investigations of the properties or
facilities of the Sellers without the prior written consent of the Sellers;
provided, that, for the avoidance of doubt nothing in this Agreement shall
prevent Buyer or any of its Affiliates (or their Representatives) from
communicating with any Person in the ordinary course of business unrelated to
the transactions contemplated herein or from taking actions or fulfilling
obligations in connection with Section 5.05. Notwithstanding anything in this
Agreement to the contrary, no access or information provided by or on behalf of
the Sellers pursuant to this Section 5.07 will modify any of the representations
or warranties of the Sellers contained in this Agreement or the conditions
hereunder to the obligations of the Buyer.
(b)    The Parties agree that the terms of the Confidentiality Agreement shall
continue in full force and effect until the Closing. The Buyer shall hold, and
shall cause its Representatives (as defined in the Confidentiality Agreement) to
hold, any Confidential Information (as defined in the Confidentiality Agreement)
in confidence in accordance with the terms of the Confidentiality Agreement,
which terms shall apply to the Buyer as if it were a party thereto.
SECTION 5.08.    Public Statements. Except for the initial press release as is
mutually agreed to by Buyer and the Company that may be issued on the date
hereof (or such other time as mutually agreed by the Parties), no press release
or other public announcement regarding the terms and conditions of the
transactions contemplated by this Agreement shall be issued, made or permitted
to be issued or made by Buyer, any Seller or their Representatives without the
prior written consent of the Buyer (in the case of a Seller issuing such press
release) or the Company (in the case of Buyer issuing such press release prior
to the Closing) or Wind Down Co. (in the case of Buyer issuing such press
release following the Closing) unless such disclosure (a) is otherwise required
by applicable Law, the rules and regulations of any national securities exchange
or by order of the Bankruptcy Court with respect to filings to be made with the
Bankruptcy Court in connection with this Agreement; provided that, in the
context of disclosures required by applicable Law or by order of the Bankruptcy
Court, the Party intending to make such release shall use its commercially
reasonable efforts consistent with such applicable Law or Bankruptcy Court
requirement to consult with the Buyer or the Company, as applicable, with
respect to the text thereof or (b) contains only information that was already
otherwise disclosed in a prior press release or public announcement or is
otherwise publicly available, other than as a result of a breach by the
disclosing party of this Section 5.08 or the Confidentiality Agreement. The
Parties acknowledge that Sellers shall file this


- 50 -



--------------------------------------------------------------------------------





Agreement with the Bankruptcy Court in connection with obtaining a Confirmation
Order. Notwithstanding the foregoing, the existing direct and indirect
equityholders of the Sellers that are financial sponsors may disclose publicly
available information regarding the transactions contemplated by this Agreement
solely to investors and potential investors (but not the public or any other
third party) that are subject to customary confidentiality obligations in
connection with normal fundraising and reporting activities in the ordinary
course.
SECTION 5.09.    Tax Matters.
(a)    Sellers (other than the Company) and Wind Down Co. will be responsible
for and pay all documentary, stamp, transfer (including real property transfer),
motor vehicle registration, sales, use, value added, excise and other similar
non-income Taxes and all filing and recording fees (and any interest, penalties
and additions with respect to such Taxes and fees) arising from or relating to
the consummation of the transactions contemplated by this Agreement
(collectively, “Transfer Taxes”), regardless of the Party on whom liability is
imposed under the provisions of applicable Tax Laws relating to such Transfer
Taxes. The Parties will consult and cooperate on a reasonable basis in preparing
and timely filing all Tax Returns with respect to any Transfer Taxes and
obtaining any available exemptions from or reductions in such Transfer Taxes. To
the extent the Buyer or any Affiliate of Buyer (including, after the Closing,
Reorganized RentPath) is required by applicable Tax Laws to pay any Transfer
Taxes to a Governmental Authority, Sellers (other than the Company) and Wind
Down Co. will remit an amount equal to such Transfer Taxes to the Buyer not less
than five (5) Business Days prior to the due date for such payment. Buyer shall
be entitled to an amount from the Holdback Funds equal to any Transfer Taxes to
the extent not paid by Sellers (other than the Company) or Wind Down Co.
(b)    For purposes of this Agreement (for the avoidance of doubt, including for
purposes of the definition of Excluded Taxes), Taxes for any Tax period that
begins on or before, and ends after, the Closing Date (a “Straddle Period”)
shall be apportioned between the portion of the Straddle Period ending on and
including the Closing Date, on the one hand, and the portion of the Straddle
Period beginning on the day after the Closing Date, on the other hand, (i) in
the case of sales, valued added and other similar Taxes, withholding Taxes,
employment and payroll Taxes, and Taxes based on or measured by income, receipts
or profits, on an interim closing of the books basis as if the Straddle Period
ended on the Closing Date and (ii) in the case of Taxes (other than Taxes
described in clause (i)), on a per diem basis. For the avoidance of doubt, the
amount of any Property Taxes imposed on or with respect to the Acquired Assets
for a Straddle Period that is apportioned to the portion of such Straddle Period
beginning on the day after the Closing Date shall be an amount equal to the
total amount of such Taxes for the Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the Straddle Period beginning on the
day after the Closing Date and the denominator of which is the total number of
days in the Straddle Period.
(c)    Sellers (other than the Company) and Wind Down Co. shall prepare and
file, or cause to be prepared and filed, any Tax Return of Reorganized RentPath
for any Tax period ending on or prior to the Closing Date that is required to be
filed after the Closing Date, and Buyer shall prepare and file, or cause to be
prepared and filed, any Tax Return of Reorganized RentPath for any Straddle
Period that is required to be filed after the Closing Date. All such Tax Returns
shall


- 51 -



--------------------------------------------------------------------------------





be prepared in a manner consistent with past practice except as otherwise
required by Law or this Agreement. The party that is responsible for the
preparation of any Tax Return pursuant to this Section 5.09(c) shall provide a
draft of such Tax Return to the non-preparing party at least 30 days prior to
the due date for such Tax Return (or, if not practicable, as soon as reasonably
practicable) for such non-preparing party’s review and approval (not to be
unreasonably withheld, conditioned, or delayed). Sellers (other than the
Company) and Wind Down Co. shall pay when due all Excluded Taxes shown as due
and owing on all such Tax Returns, provided that, to the extent the Buyer or any
Affiliate of Buyer (including, after the Closing, Reorganized RentPath) is
required by applicable Tax Laws to pay any Excluded Taxes shown as due and owing
on any such Tax Return, Sellers (other than the Company) and Wind Down Co. will
remit an amount equal to such Excluded Taxes and the reasonable and documented
out-of-pocket third-party expenses incurred in connection with the preparation
or review of any such Tax Return prepared at the direction of the Buyer, to the
Buyer not less than five (5) Business Days prior to the due date for such
payment. Buyer shall be entitled to an amount from the Holdback Funds equal to
any such Excluded Taxes and expenses to the extent not paid by Sellers (other
than the Company) or Wind Down Co. If, after the Closing, Reorganized RentPath
receives a refund for Excluded Taxes, then Buyer will remit an amount equal to
such refund (less any reasonable and documented out-of-pocket third-party
expenses, including Taxes, incurred by Buyer or any Affiliate of Buyer in
obtaining or receiving such refund) to Wind Down Co. within 10 days of the
receipt of such refund (provided that Buyer shall be entitled to retain all or
any portion of any such refund to the extent that Buyer or any Affiliate of
Buyer has paid any Excluded Taxes to a Governmental Authority after the Closing
Date or incurred any reasonable and documented out-of-pocket third-party
expenses in connection with the preparation of any Tax Return pursuant to this
Section 5.09(c), but, in each case, only to the extent that it has not been
reimbursed or otherwise compensated for such Taxes or expenses by Sellers (other
than the Company), Wind Down Co. or the Holdback Funds).
(d)     After the Closing, Buyer shall control any audit, claim or other Tax
proceeding (a “Tax Claim”) against Reorganized RentPath for any Tax period
ending on or prior to the Closing Date or any Straddle Period, provided that,
for so long as the remaining balance of the Holdback Funds is sufficient to
satisfy, or for so long as Wind Down Co. is otherwise expected to bear (and has
funds available to Buyer’s reasonable satisfaction sufficient to pay for any
portion of such Taxes), any Liability for Excluded Taxes reasonably expected to
result from such Tax Claim, Buyer shall (i) keep Wind Down Co. informed on a
reasonable basis with respect to the status of any such Tax Claim, (ii) to the
extent permitted by Law, permit Wind Down Co., at Wind Down Co.’s own cost and
expense, to participate in any such Tax Claim, including reviewing material
submissions prior to filing and attending hearings and (iii) not settle any such
Tax Claim without the prior written consent of Wind Down Co. (such consent not
to be unreasonably withheld, conditioned, or delayed). At Buyer’s option, any
Excluded Taxes that become due and owing as a result of any such Tax Claim and
the reasonable documented out-of-pocket third-party expenses incurred by Buyer
or any Affiliate of Buyer in connection with any such Tax Claim will be
satisfied from the Holdback Funds, provided that Sellers (other than the
Company) and Wind Down Co. shall pay any such Excluded Taxes that Wind Down Co.
was expected to bear, provided that, in the event that such Excluded Taxes
exceed the then-remaining balance of Holdback Funds, nothing herein shall limit
the obligations of Wind Down Co. under the Plan to satisfy any such Excluded
Taxes.


- 52 -



--------------------------------------------------------------------------------





(e)    In connection with the preparation and filing of Tax Returns, or the
preparation for or defense against any audits, examinations or any other
proceedings relating to Taxes with respect to the Business or the Acquired
Assets, the Parties (including Wind Down Co. and Reorganized RentPath) will
cooperate on a reasonable basis with each other, including the furnishing or
making available during normal business hours of records, personnel (as
reasonably required and in such manner as not to interfere unreasonably with the
conduct of the Business or any other businesses of the Buyer or the Sellers),
books of account, powers of attorney or other materials necessary or helpful for
the preparation of such Tax Returns and the conduct of such audits, examinations
or other proceedings.
(f)    No later than five (5) days prior to the Closing Date, Sellers shall
deliver to Buyer Seller’s good faith estimate of any Excluded Taxes constituting
Taxes not yet due and payable (including Excluded Taxes that are expected to
become due and payable as a result of the transactions contemplated by this
Agreement) for Buyer’s review (such estimate, the “Pre-Closing Tax Estimate”).
The Pre-Closing Tax Estimate shall be eligible for distribution by Wind Down Co.
to creditors pursuant to the Plan after the filing of any Tax Return to which
such Taxes relate to the extent not used to satisfy Wind Down Co.’s obligation
to pay such Taxes pursuant to this Section 5.09.
SECTION 5.10.    Transferred Employees.
(a)    No later than twenty one (21) days after the date of this Agreement, the
Sellers shall provide to the Buyer, in the form of the census attached as
Exhibit 5.10(a) to the Schedules, an independent contractor roster and employee
census that, in each case, to the extent permitted under applicable Law or
pursuant to Employee consent, if such Employee consent is required under
applicable Law, includes the information set forth on Schedule 5.10(a) for each
Employee or independent contractor.
(b)    No later than sixty (60) days prior to the Closing Date, the Sellers
shall provide to the Buyer, in the form of the census attached as Exhibit
5.10(a) to the Schedules, an updated independent contractor roster and an
employee census that in each case, to the extent permitted under applicable Law
or pursuant to Employee consent, if such Employee consent is required under
applicable Law, includes the information set forth on Schedule 5.10(a) as well
as the information set forth on Schedule 5.10(b) for each Employee or
independent contractor and whether such Employee is currently facing discipline
by his or her employer or is subject to a performance improvement plan with his
or her employer. At least seven (7) days prior to the Closing Date (or no later
than two (2) days following an Employee’s hire date if such date is less than
seven (7) days prior to the Closing Date), the Buyer shall deliver, in writing,
an offer of employment to each Employee subject to such Employee’s continued
employment immediately prior to the Closing to commence immediately following
the Closing Date. Each such offer of employment shall include (i) compensation
and employee benefits consistent with the requirements set forth in Section
5.11(a), and (ii) the same or a substantially comparable position within
Reorganized RentPath and a location in the same metropolitan area as in effect
immediately prior to the Closing, in each case, for each such Employee. Any
Employees who accept such offer by the Closing Date are hereinafter referred to
as the “Transferred Employees.”


- 53 -



--------------------------------------------------------------------------------





SECTION 5.11.    Employee Benefits.
(a)    The Buyer shall provide, or cause to be provided, for a period of one (1)
year following the Closing Date or such longer period of time required by
applicable Law, to each of the Transferred Employees while employed by the
Buyer, (i) compensation (which shall be limited to base salary, base wages and
opportunities for commissions and ordinary course annual bonuses, if applicable)
that is substantially comparable in the aggregate to the compensation (which is
limited to base salary, base wages and opportunities for commissions and
ordinary course annual bonuses, if applicable) as provided to such Transferred
Employees immediately prior to the Closing Date, provided that the bonuses for
the fiscal year in which the Closing Date occurs shall be prorated based on the
period of time in the fiscal year following the Closing Date and (ii) employee
benefits that, in the aggregate, are substantially comparable to those benefits
provided to similarly situated employees of the Buyer, in each case excluding
equity arrangements and excluding any retention, sale, transaction or similar
incentive.
(b)    If the employment of a Transferred Employee listed on Schedule 5.11(b) is
terminated by Buyer without cause during the one (1) year period following the
Closing Date, such Transferred Employee shall receive, subject to the Buyer’s
receipt of an effective release of claims, severance benefits equal to the
greater of (i) three (3) months’ of such Transferred Employee’s base salary as
in effect at the time of such termination and (ii) the severance benefit such
Transferred Employee would be entitled to under the Buyer Severance Policy in
effect generally for Buyer’s employees. If the employment of a Transferred
Employee not listed on Schedule 5.11(b) is terminated by the Buyer without cause
during the one (1) year period following the Closing Date, such Transferred
Employee shall, subject to the Buyer’s receipt of an effective release of
claims, be entitled to the severance benefit provided to the Buyer’s employees
generally under the Buyer Severance Policy in effect generally for the Buyer’s
employees.
(c)    For purposes of eligibility, vesting and determining vacation accrual
(but not for benefit accrual or determining the level or amount of benefits
under any employee benefit plans) under the employee benefit plans of the Buyer
providing benefits to Transferred Employees (the “Buyer Plans”), the Buyer shall
credit each Transferred Employee with his or her years of service with the
Sellers and any predecessor entities, to the same extent as such Transferred
Employee was entitled immediately prior to the Closing to credit for such
service under any similar Employee Benefit Plan. Buyer shall and shall cause its
Affiliates to waive any actively-at-work requirements, limitations on benefits
relating to any pre-existing conditions and exclusions and waiting periods for
any Transferred Employees and their eligible spouses and dependents. Buyer shall
and shall cause its Affiliates to credit such Transferred Employees for purposes
of any deductibles, out-of-pocket limits, co-pays and co-insurance under any
Buyer Plan for amounts paid in the year of initial participation in the Buyer
Plans by Transferred Employees and their respective spouses and dependents under
the health plans of the Sellers in such year.
(d)    Except for communications following the execution of this Agreement and
in connection with such execution or in connection with milestones related to
the Bankruptcy Cases, in each case, following notice to the Company’s office of
the general counsel and during normal business hours and upon reasonable advance
notice, from the date hereof until the earlier of the


- 54 -



--------------------------------------------------------------------------------





Closing and the termination of this Agreement, the Buyer shall not, and shall
cause its Representatives not to, contact any employee of the Sellers in
connection with or pertaining to any subject matter of this Agreement without
the Sellers’ prior written consent (which shall not be unreasonably withheld,
conditioned or delayed).
(e)    For the avoidance of doubt, the Sellers agree that the Sellers shall be
solely responsible for satisfying the continuation coverage requirements of
Section 4980B of the Code for all individuals who are “M&A qualified
beneficiaries” as such term is defined in Section 54.4980B-9 of the Treasury
Regulations.
(f)    Nothing contained in this Section 5.11 or elsewhere in this Agreement
shall be construed to prevent the termination of employment of any individual
Transferred Employee.
(g)    Except as otherwise required by applicable Law, the Buyer shall credit
Transferred Employees for their accrued and unused vacation, sick days and
personal days through the Closing Date to the extent such vacation, sick and
personal days are not paid to such Transferred Employees, and the Transferred
Employees will be entitled to use such vacation, sick and personal days in
accordance with terms substantially similar to the terms of Sellers’ vacation
policy through December 31st of the calendar year in which the Closing occurs.
Beginning on January 1 of the calendar year following the calendar year in which
the Closing occurs, Transferred Employees will be covered by Buyer’s vacation
policies generally applicable to other similarly situated employees of Buyer.
(h)    Effective as of the Closing Date, Buyer will grant the opportunity to
earn retention bonuses (the “Retention Bonuses”) to certain Transferred
Employees, with terms and conditions as specified on Schedule 5.11(h).
(i)    Nothing in this Section 5.11 or otherwise in this Agreement, whether
express or implied, shall (i) create any third-party beneficiary or other rights
in any union, employee or former employee of the Sellers or any of their
Subsidiaries or Affiliates (including any beneficiary or dependent thereof), any
other participant in any Employee Benefit Plan or any other Person; (ii) create
any rights to continued employment with the Sellers, the Buyer or any of their
respective Subsidiaries or Affiliates or in any way limit the ability of the
Sellers, the Buyer or any of their respective Subsidiaries or Affiliates to
terminate the employment of any individual at any time and for any reason; or
(iii) constitute or be deemed to constitute an amendment to any Employee Benefit
Plan or any other employee benefit plan, program, policy, agreement or
arrangement sponsored or maintained by the Sellers, the Buyer or any of their
Subsidiaries or Affiliates.
SECTION 5.12.    Change in Name. As promptly as practicable after Closing (and
in no event more than thirty (30) days after the Closing), the Sellers shall
cause RentPath Gives Back Foundation, Inc. to make any and all filings necessary
to change its name and the names of any of its Subsidiaries to a name that does
not include the words “RentPath” or any variation thereof.
SECTION 5.13.    Parent Guaranty. Parent hereby unconditionally and irrevocably
guarantees to the Sellers and their respective successors and assigns the full
and timely performance of the Buyer’s obligations pursuant to this Agreement and
the Related Agreements, in each case as


- 55 -



--------------------------------------------------------------------------------





the same is now or may hereafter be in effect. Parent acknowledges and agrees
that this guaranty is full, absolute and unconditional and is a guaranty of
performance and payment and is in no way conditioned or contingent upon any
attempt to collect from, enforce performance or compliance by, or otherwise seek
remedies from, Buyer.
SECTION 5.14.    The Stock Transaction; Reorganization. Following the date
hereof, Sellers shall execute the steps specified in Exhibit E. Sellers shall
deliver drafts of agreements, instruments, certificates and other documents
reasonably necessary to effect the steps described in Exhibit E to the Buyer for
the Buyer’s review, comment and approval, keep the Buyer reasonably informed
with respect to all material activity concerning the status of the steps
described in Exhibit E, and cooperate in good faith with all of the Buyer’s
reasonable requests for information related to each such step. The Plan shall
provide that Wind Down Co. will perform any and all obligations of Wind Down Co.
set forth herein.
ARTICLE VI    

CONDITIONS TO CLOSING
SECTION 6.01.    Mutual Conditions to the Obligations of the Parties. The
respective obligations of each Party to consummate the transactions contemplated
hereby shall be subject to the satisfaction or, to the extent permitted, waiver
in writing by the Sellers and the Buyer at or prior to the Closing of each of
the following conditions:
(a)    No Injunctions or Legal Prohibitions. No temporary restraining order,
preliminary or permanent injunction or other Order issued by a court of
competent jurisdiction which prevents the consummation of the transactions
contemplated hereby shall have been issued and remain in effect, and no Law
shall have been enacted or promulgated by any Governmental Authority of
competent jurisdiction which prevents, or makes illegal, the sale of the
Acquired Assets and consummation of the transactions contemplated hereby, and no
active investigation of the transactions contemplated by this Agreement by a
Governmental Authority shall be pending in the event that there is no
notification required under the HSR Act (each such order, injunction, Order, Law
or investigation, a “Restraint”).
(b)    Antitrust Laws. All applicable waiting periods, any extensions thereof,
and any commitments by the Parties not to close before a certain date under a
timing agreement with the FTC or DOJ in connection with, or related to, a review
under the Antitrust Laws shall have expired or otherwise been terminated.
(c)    Bankruptcy Court. The Bankruptcy Court shall have entered (i) the
Confirmation Order, containing the Sale Provisions, and (ii) any other Related
Order, and no order staying, reversing, modifying, or materially amending such
orders shall be in effect on the Closing Date, and the Plan shall have become
effective in accordance with its terms and the Confirmation Order (subject
solely to the Closing occurring).
SECTION 6.02.    Conditions to the Obligations of the Buyer. The obligations of
the Buyer to consummate the transactions contemplated hereby shall be subject to
the satisfaction or,


- 56 -



--------------------------------------------------------------------------------





to the extent permitted, waiver in writing at or prior to the Closing, of each
of the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Sellers (i) set forth in Section 3.01(a), Section 3.01(b), Section 3.02 and
Section 3.18(a) shall be true and correct in all material respects in accordance
with their respective terms as of the date of this Agreement and as of the
Closing Date as if made on and as of the Closing Date (except to the extent
expressly made as of an earlier date, in which case as of such date) and (ii)
set forth in Article III, other than as specifically identified in clause (i) of
this Section 6.02(a), in each case without giving effect to any materiality or
“Material Adverse Effect” qualifications or exceptions therein (except that the
word “material” in the defined term “Material Contract” shall not be disregarded
for any of such purposes), shall be true and correct as of the date of this
Agreement and as of the Closing Date as if made on and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such date), except, in the case of this clause (ii), where the failure to be
true and correct has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(b)    Performance. The Sellers shall have performed and complied, in all
material respects, with all agreements, covenants and obligations required by
this Agreement to be performed or complied with by the Sellers on or prior to
the Closing.
(c)    Confirmation Order. (i) The Confirmation Order entered by the Bankruptcy
Court (including the Sale Provisions contained therein) shall be reasonably
acceptable to the Buyer and (ii) on the Closing Date, the Confirmation Order
shall (1) be in full force and effect, (2) not have been voided, reversed or
vacated or subject to a stay, (3) not have been amended, modified or
supplemented in any way without Buyer’s prior written consent (not to be
unreasonably withheld, delayed or conditioned); and (4) be a Final Order; (x)
provided, that, the Buyer agrees to waive the condition in clause (4) unless the
Buyer reasonably and in good faith determines on the advice of counsel that
waiving such condition would adversely impact the Buyer in any material respect
in connection with the transactions contemplated by this Agreement; (y)
provided, further, that if a notice of appeal of the Confirmation Order is
filed, the Buyer must notify the Sellers in writing within five (5) Business
Days of such notice of appeal if the Buyer is not waiving the requirement in
clause (4), including a reasonably detailed explanation of the basis of the
Buyer’s determination in clause (x).
(d)    Plan. The Plan (including the Sale Provisions contained therein)
confirmed by the Bankruptcy Court shall be reasonably acceptable to the Buyer,
and, on the Closing Date, the conditions precedent to the Plan Effective Date
(other than those conditions required to be satisfied on the Closing Date) have
been satisfied or waived in accordance with the terms of the Plan or will
otherwise occur substantially contemporaneously with the Closing.
(e)    Bidding Procedures Order. On the Closing Date, the Bidding Procedures
Order shall (i) be in full force and effect, (ii) not have been voided, reversed
or vacated or subject to a stay and (iii) not have been amended, modified or
supplemented in any way in a manner materially adverse to the Buyer without
Buyer’s prior written consent (not to be unreasonably withheld, delayed or
conditioned); and (iv) be a Final Order; (x) provided, that, the Buyer agrees


- 57 -



--------------------------------------------------------------------------------





to waive the condition in clause (iv) unless the Buyer reasonably and in good
faith determines on the advice of counsel that waiving such condition would
adversely impact the Buyer in any material respect in connection with the
transactions contemplated by this Agreement; (y) provided, further, that if a
notice of appeal of the Bidding Procedures Order is filed, the Buyer must notify
the Sellers in writing within five (5) Business Days of such notice of appeal if
the Buyer is not waiving the requirement in clause (iv), including a reasonably
detailed explanation of the basis of the Buyer’s determination in clause (x).
(f)    Sellers’ Deliveries. Each of the deliveries required to be made to Buyer
pursuant to Section 2.05(a) shall have been delivered (or Sellers shall be
ready, willing and able to make such deliveries).
(g)    Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect.
(h)    Transferred Contracts. On the Closing Date, the objection deadline shall
have passed for all counterparties to Transferred Contracts to object to the
assumption and/or assignment of such Transferred Contracts, including with
respect to the Cure Costs contained in their respective cure notice unless the
deadline is extended as a result of a modification of the scope of Transferred
Contracts to be assumed by the Buyer pursuant to the terms of this Agreement or
the Bidding Procedures Order.
SECTION 6.03.    Conditions to the Obligations of the Sellers. The obligations
of the Sellers to consummate the transactions contemplated hereby shall be
subject to the satisfaction or, to the extent permitted, waiver by the Sellers
in writing at or prior to the Closing of each of the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Buyer contained herein which are qualified as to any materiality or “Buyer
Material Adverse Effect” shall be true and correct in all respects, and such
representations and warranties (other than the representations and warranties
set forth in Section 4.06) as are not so qualified shall be true and correct in
all respects, except where the failure of such representations and warranties as
are not so qualified to be true and correct has not had and would not reasonably
be expected to have a Buyer Material Adverse Effect, in each case, as of the
date of this Agreement and as of the Closing Date as if made on and as of the
Closing Date (except to the extent expressly made as of an earlier date, in
which case as of such date). The representations and warranties set forth in
Section 4.06 shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date as if made on and as of such
Closing Date.
(b)    Performance. The Buyer shall have performed and complied, in all material
respects, with all agreements, covenants and obligations required by this
Agreement to be performed or complied with by it, as the case may be, on or
prior to the Closing
(c)    Plan. The Plan (including the Sale Provisions contained therein)
confirmed by the Bankruptcy Court shall be reasonably acceptable to the Sellers.


- 58 -



--------------------------------------------------------------------------------





(d)    Bidding Procedures Order. On the Closing Date, the Bidding Procedures
Order shall (1) be in full force and effect, (2) not have been voided, reversed
or vacated or subject to a stay and (3) not have been amended, modified or
supplemented in any way without Sellers’ prior written consent (not to be
unreasonably withheld, delayed or conditioned).
(e)    Confirmation Order. (i) The Confirmation Order entered by the Bankruptcy
Court (including the Sale Provisions contained therein) shall be reasonably
acceptable to the Sellers and (ii) on the Closing Date, the Confirmation Order
shall (1) be in full force and effect, (2) not have been voided, reversed or
vacated or subject to a stay and (3) not have been amended, modified or
supplemented in any way without the Sellers’ prior written consent (not to be
unreasonably withheld, delayed or conditioned).
SECTION 6.04.    Frustration of Closing Conditions. No Party may rely on the
failure of any condition set forth in this Article VI to be satisfied if such
failure was caused by such Party’s Intentional Breach of this Agreement,
including failure to use its reasonable best efforts to cause the Closing to
occur, as required by Section 5.03, or to satisfy its obligations under Section
5.04 or Section 5.05. “Intentional Breach” shall mean, with respect to any
representation, warranty, agreement or covenant, an action or omission
(including a failure to cure circumstances) taken or omitted to be taken that
the breaching Person intentionally or knowingly takes (or intentionally or
knowingly fails to take) and would, or would reasonably be expected to, cause a
material breach of such representation, warranty, agreement or covenant.
ARTICLE VII    

SURVIVAL; TERMINATION
SECTION 7.01.    Survival. The Parties, intending to modify any applicable
statute of limitations, agree that (a) except in connection with Fraud, (i) the
representations and warranties in this Agreement and in any certificate
delivered pursuant hereto and (ii) the covenants and agreements in this
Agreement to the extent such covenants and agreements only require performance
prior to the Closing shall, in each case, terminate effective as of the Closing
and shall not survive the Closing for any purpose, and thereafter there shall be
no liability on the part of, nor shall any claim be made by, any party in
respect thereof and (b) to the extent the covenants and agreements in this
Agreement contemplate performance after the Closing or expressly by their terms
survive the Closing, such covenants and agreements shall survive the Closing in
accordance with their respective terms only to the extent and for such period as
shall be required for the party required to perform under such covenant and
agreement to complete the performance required thereby.
SECTION 7.02.    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:
(a)    by mutual written agreement of the Sellers and the Buyer;
(b)    by the Sellers or the Buyer at any time after 11:59 p.m. Eastern time six
(6) months from the date hereof (the “Outside Date”), if the Closing shall not
have occurred on or prior to such time; provided, however, that neither the
Sellers nor the Buyer shall have the right to terminate


- 59 -



--------------------------------------------------------------------------------





this Agreement pursuant to this Section 7.02(b) if the Sellers’ or the Buyer’s
failure to perform any covenants or agreements of the Sellers or the Buyer set
forth in this Agreement has resulted in the failure of the Closing to occur
prior to the Outside Date, respectively; provided, further, however, that if, as
of the date ten (10) Business Days prior to the Outside Date, all of the closing
conditions set forth in Article VI have been satisfied or waived (other than (x)
the closing condition set forth in Section 6.01(a) (which is not satisfied as a
result of a Restraint related to any Antitrust Law) and/or Section 6.01(b) and
(y) those conditions that by their nature are to be satisfied at the Closing),
then the Outside Date may be extended for (A) one (1) additional three (3)-month
period following the Outside Date at the option of the Buyer (such three-month
anniversary, the “Initial Extension Period”) and (B) one (1) additional three
(3)-month period following the Initial Extension Period at the option of the
Buyer but subject to Seller’s written consent (which consent is not to be
unreasonably withheld, conditioned or delayed), for a total of six (6) months,
with all references in this Agreement to the Outside Date thereafter being
deemed to be references to the Outside Date as so extended; provided, however,
that if the Outside Date is extended pursuant to this Section 7.02(b), the Buyer
shall pay, or cause to be paid, to the Company by wire transfer of immediately
available funds (x) an amount equal to $3,750,000 promptly following the
exercise of each such extension and (y) if Closing has not occurred or this
Agreement has not terminated in accordance with Article VII, an amount equal to
$3,750,000 on the date that is forty five (45) days following the commencement
of each such extension (or on the first Business Day thereafter if such date is
not a Business Day) (such amounts, the “Extension Funding”); provided, further,
in the event that a request for additional information or documents or a
comparable request in the form of compulsory process from a Governmental
Authority including a subpoena duces tecum and/or Civil Investigative Demand
(all of which will be referred to herein as a “Second Request”) is issued by any
Governmental Authority, and the Buyer has not substantially complied with that
request by the date that is six (6) months from the date of issuance of the
Second Request, it shall not be unreasonable for Sellers to withhold their
consent to the Buyer’s exercise of its option under this Section 7.02(b) to
extend the Outside Date an additional three (3) months beyond the Initial
Extension Period.
(c)    by the Sellers or the Buyer, upon written notice to the other Party, if
any Restraint permanently prohibiting the consummation of the transactions
contemplated hereby shall have become final and non‑appealable;
(d)    by the Buyer, if any representation or warranty of the Sellers set forth
in Article III shall be or shall have become inaccurate or the Sellers shall
have breached or failed to perform any of their covenants or other agreements
set forth in this Agreement, which inaccuracy, breach or failure to perform
would give rise to the failure of any of the conditions set forth in Section
6.02(a) or Section 6.02(b), and which inaccuracy, breach or failure to perform
cannot be cured by the Sellers or, if capable of being cured, shall not have
been cured prior to the earlier of (i) the Outside Date and (ii) the date that
is thirty (30) calendar days after receipt by the Sellers of notice in writing
from the Buyer specifying the nature of such inaccuracy, breach or failure to
perform and requesting that it be cured; provided, however, that the Buyer shall
provide such notice to the Sellers within three (3) Business Days after becoming
aware of any such inaccuracy, breach or failure to perform that would be
reasonably likely to give rise to the failure of any of the conditions set forth
in Section 6.02(a) or Section 6.02(b); provided, further, that the Buyer shall
not have the


- 60 -



--------------------------------------------------------------------------------





right to terminate this Agreement pursuant to this Section 7.02(d) if the Buyer
is then in material breach of this Agreement;
(e)    by the Sellers, if any representation or warranty of the Buyer set forth
in Article IV shall be or shall have become inaccurate or the Buyer shall have
breached or failed to perform any of its covenants or other agreements set forth
in this Agreement, which inaccuracy, breach or failure to perform would give
rise to the failure of any of the conditions set forth in Section 6.03(a) or
Section 6.03(b), and which inaccuracy, breach or failure to perform cannot be
cured by the Buyer, as the case may be, or, if capable of being cured, shall not
have been cured prior to the earlier of (i) the Business Day prior to the
Outside Date and (ii) the date that is thirty (30) calendar days after receipt
by the Buyer of notice in writing from the Sellers specifying the nature of such
inaccuracy, breach or failure to perform and requesting that it be cured;
provided, however, that the Sellers shall provide such notice to the Buyer
within three (3) Business Days after becoming aware of any such inaccuracy,
breach or failure to perform that would be reasonably likely to give rise to the
failure of any of the conditions set forth in ‎Section 6.03(a) or Section
6.03(b); provided, further, that the Sellers shall not have the right to
terminate this Agreement pursuant to this Section 7.02(e) if they are then in
material breach of this Agreement; or
(f)    automatically upon consummation of a Competing Bid;
(g)    by the Sellers or the Buyer if Sellers designate an entity other than the
Buyer as the Successful Bidder;
(h)    by the Sellers or the Buyer if the Bankruptcy Court enters into an order
that precludes the consummation of the transactions contemplated hereby on the
terms and conditions set forth in this Agreement;
(i)    by the Sellers or the Buyer upon the acceleration of the obligations
under the DIP Credit Agreement; and
(j)    by the Buyer if:
(i)    there has occurred a Material Adverse Effect;
(ii)    one or more of the Bankruptcy Cases is converted to cases under chapter
7 of the Bankruptcy Code, one or more of the Bankruptcy Cases is dismissed, or a
trustee or an examiner with enlarged powers relating to the operation of the
Business is appointed in the Bankruptcy Cases;
(iii)    the Bankruptcy Court enters an order pursuant to Section 362 of the
Bankruptcy Code lifting the automatic stay with respect to any material Acquired
Asset;
(iv)    (1) following entry by the Bankruptcy Court of the Bidding Procedures
Order, such order is (A) amended, modified or supplemented in a manner
materially adverse to the Buyer without Buyer’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) or (B) voided, reversed or
vacated or is subject to a stay such that the


- 61 -



--------------------------------------------------------------------------------





Bidding Procedures Order is not in full force and effect as of the date set
forth in Section 7.02(j)(v) below or (2) following entry by the Bankruptcy Court
of the Confirmation Order, (A) the Sale Provisions are amended, modified or
supplemented in in a manner materially adverse to the Buyer without Buyer’s
prior written consent (not to be unreasonably withheld, conditioned or delayed)
or (B) the Confirmation Order is voided, reversed or vacated or is subject to a
stay such that the Confirmation Order is not in full force and effect as of the
date set forth in Section 7.02(j)(vi)(y) below;
(v)    the Bankruptcy Court shall not have entered the Bidding Procedures Order
on or before forty (40) days after the Petition Date; provided that Buyer shall
not be able to terminate this Agreement pursuant to this Section 7.02(j)(v) if,
prior to such termination, the Bankruptcy Court shall have entered the Bidding
Procedures Order;
(vi)    the Bankruptcy Court shall not have entered (x) the Disclosure Statement
Order (as defined in the RSA) on or before the date that is sixty-five (65) days
after the Petition Date, or following entry thereof such order shall have been
voided, reversed, vacated or subject to a stay; provided that Buyer shall not be
able to terminate this Agreement pursuant to this Section 7.02(j)(vi)(x) if,
prior to such termination, the Bankruptcy Court shall have entered the
Disclosure Statement Order; (y) the Confirmation Order on or before the date
that is seventy (70) days after entry of the Disclosure Statement Order or
following entry thereof such order shall have been voided, reversed, vacated or
subject to a stay; provided that Buyer shall not be able to terminate this
Agreement pursuant to this Section 7.02(j)(vi)(y) if, prior to such termination,
the Bankruptcy Court shall have entered the Confirmation Order;
(vii)    any document listed in Section 5.06(c)(v) is not reasonably acceptable
to the Buyer in accordance with Section 5.06(c)(v) (such consent not to be
unreasonably withheld, conditioned or delayed).
The Party desiring to terminate this Agreement pursuant to any of clause (b),
(c), (d), (e), (g), (h), (i) or (j) of this Section 7.02 shall give written
notice of such termination to the other party in accordance with Section 8.01
specifying the provision or provisions hereof pursuant to which such termination
is effected.
SECTION 7.03.    Effect of Termination; Etc. In the event of the termination of
this Agreement in accordance with Section 7.02, (a) this Agreement shall
thereafter become void and have no effect and the transactions contemplated
hereby shall be abandoned, except that this Section 7.03, Section 7.04, Section
5.08, Article VIII, the obligations in respect of the Termination Payment set
forth in Section 5.06(a), the obligations in respect of the Escrow Funds set
forth in Section 2.04, and the Confidentiality Agreement shall survive
termination of this Agreement and remain valid and binding obligations of each
of the parties, and (b) subject to the terms and conditions of the surviving
provisions of this Agreement, there shall be no liability or obligation on the
part of the Buyer or the Sellers. Notwithstanding anything in the immediately
preceding sentence of this Section 7.03 to the contrary, termination of this
Agreement pursuant to Section 7.02 shall not release any party hereto from any
liability (i) pursuant to the sections specified in this Section 7.03 that
survive such termination, including Section 7.04, (ii) for an Intentional Breach
of this Agreement or (iii) Fraud.


- 62 -



--------------------------------------------------------------------------------





SECTION 7.04.    Break-Up Fee.
(a)    In the event that this Agreement is terminated (i) by the Buyer or the
Sellers pursuant to Section 7.02(b) and at the time of such termination (A) the
condition set forth in Section 6.01(a) is not then satisfied as a result of a
Restraint related to any Antitrust Law or (B) the condition set forth in Section
6.01(b) is not then satisfied or (ii) by the Buyer or the Sellers pursuant to
Section 7.02(c) in connection with a Restraint related to any Antitrust Law,
then the Sellers shall be entitled to receive an amount equal to $58,750,000
(the “Break-Up Fee”) from the Escrow Account in accordance with Section
2.04(b)(ii) (it being understood that in no event shall the Buyer be required to
pay the Break-Up Fee on more than one occasion). In the event that the Sellers
receive full payment of the Break-Up Fee pursuant to Sections 7.04(a)(i) or (ii)
under circumstances where the Break-Up Fee is payable, the receipt of the
Break-Up Fee and such expenses shall be the sole and exclusive remedy (whether
at law, in equity, in contract, in tort or otherwise) for any and all losses or
damages suffered or incurred by the Sellers or any Seller Related Party against
the Buyer or any Buyer Related Party in connection with this Agreement (and the
actual or purported termination hereof) and the transactions contemplated hereby
(and the abandonment thereof), or any matter forming the basis for such
termination, other than with respect to any Intentional Breach; provided, that
nothing in this Section 7.04(a) shall limit the obligations of the Buyer or any
of its Affiliates under the Confidentiality Agreement.
(b)    Each of the Parties acknowledges that the agreements contained in this
Section 7.04 are an integral part of the transactions contemplated by this
Agreement, and that without these agreements, the other Parties would not enter
into this Agreement. All payments under this Section 7.04 shall be made by wire
transfer of immediately available funds to an account designated in writing by
the Sellers.
ARTICLE VIII    

MISCELLANEOUS
SECTION 8.01.    Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given (i) when delivered
personally to the recipient, (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or (iii) if
sent by electronic mail, when received if received before 5:00 p.m. local time
of the recipient on a Business Day, and otherwise on the next following Business
Day, in each case addressed to the intended recipient as set forth below:
To the Sellers:

RentPath Holdings, Inc.
950 East Paces Ferry Rd NE, Suite 2600
Atlanta, Georgia 30326
Attention: Marlon F. Starr
Email: mstarr@rentpath.com and generalcounsel@rentpath.com


- 63 -



--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Attention: Kevin J. Sullivan and Matthew W. Goulding
Email: kevin.sullivan@weil.com and matthew.goulding@weil.com

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Ray Schrock, P.C., Gavin Westerman, and David Griffiths
Email: ray.schrock@weil.com, gavin.westerman@weil.com, and
david.griffiths@weil.com
To the Buyer or Parent:

CSGP Holdings, LLC
1331 L Street, N.W.
Washington, D.C. 20005
Attention: Jaye Campbell
E-mail: jscampbell@costar.com
with a copy (which shall not constitute notice) to:

Jones Day
51 Louisiana Avenue, N.W.
Washington, D.C. 20001
Attention: Dan Moss and Ryan Thomas
Email: dtmoss@jonesday.com and rcthomas@jonesday.com

Jones Day
250 Vesey Street
New York, NY 10281
Attention: Randi Lesnick
Email: rclesnick@jonesday.com
SECTION 8.02.    Amendment/Waiver, Etc. Any provision of this Agreement may be
amended, modified, supplemented or waived if, and only if, such amendment,
modification, supplement or waiver is in writing and signed, in the case of an
amendment, modification or supplement, by the Buyer and the Sellers, or in the
case of a waiver, by the Party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.


- 64 -



--------------------------------------------------------------------------------





SECTION 8.03.    Assignment. No Party may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Parties, and any attempt to assign this Agreement without such consent shall be
void and of no effect, provided that the Buyer may assign any or all of its
rights under this Agreement to an Affiliate without the prior written consent of
the Sellers; provided, that any such assignment shall not affect Buyer’s
obligations hereunder.
SECTION 8.04.    Entire Agreement. This Agreement (including all Schedules and
Exhibits hereto), together with the Escrow Agreement and the Confidentiality
Agreement, contains the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters. In the event of any conflict
between the terms of this Agreement and the terms of the Confirmation Order or
the Plan, as the case may be, the terms of the Confirmation Order or the Plan,
as the case may be, shall govern.
SECTION 8.05.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.
SECTION 8.06.    Fulfillment of Obligations. Any obligation of any party under
this Agreement, which obligation is performed, satisfied or fulfilled by an
Affiliate of such party, shall be deemed to have been performed, satisfied or
fulfilled by such party.
SECTION 8.07.    Parties in Interest. This Agreement shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns. Nothing in this Agreement, other than, following the Closing, the
provisions of (a) Section 2.10, to the extent applicable to the Buyer Related
Parties, which Buyer Related Parties shall be express third‑party beneficiaries
of, and shall be entitled to rely on and enforce, such section and (b) Section
8.15, to the extent applicable to Seller Related Parties and Buyer Related
Parties, which Seller Related Parties and Buyer Related Parties shall be express
third‑party beneficiaries of, and shall be entitled to rely on and enforce, such
respective sections, express or implied, is intended to confer upon any Person
other than the Buyer, the Sellers or their respective successors or permitted
assigns, any rights or remedies under or by reason of this Agreement, except for
the right of the Sellers, on behalf of the holders of equity interests in the
Sellers, to pursue damages and other relief (including damages based on the loss
of the economic benefits of the transactions contemplated hereby (including the
loss of premium offered to such holders and taking into consideration all
relevant matters, including other combination opportunities and the time value
of money) and equitable relief, which damages and other relief shall also be
available to such holders) in the event of any breach of this Agreement by the
Buyer, which right is hereby acknowledged and agreed by the Buyer and which
right may,


- 65 -



--------------------------------------------------------------------------------





for the avoidance of doubt, only be enforced prior to the Closing by the Sellers
on behalf of such holders.
SECTION 8.08.    Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be borne by the Party incurring
such expenses.
SECTION 8.09.    Governing Law/Jurisdiction/Waiver of Jury Trial.
(a)    This Agreement and any controversy, dispute or claim arising hereunder or
related hereto (whether by contract, tort or otherwise) shall be governed by and
construed and enforced in accordance with the domestic Laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.
(b)    EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER AGREEMENTS
CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.09.
(c)    The Parties to this Agreement submit to the exclusive jurisdiction of the
Bankruptcy Courts in respect of the interpretation and enforcement of the
provisions of this Agreement, and any controversy, dispute or claim arising
hereunder or related hereto (whether by contract, tort or otherwise), and any
related agreement, certificate or other document delivered in connection
herewith and by this Agreement waive, and agree not to assert, any defense in
any action for the interpretation or enforcement of this Agreement, and any
controversy, dispute or claim arising hereunder or related hereto (whether by
contract, tort or otherwise), and any related agreement, certificate or other
document delivered in connection herewith that they are not subject to such
jurisdiction or that such action may not be brought or is not maintainable in
such courts or that this Agreement may not be enforced in or by such courts,
that the action is brought in an inconvenient forum, or that the venue of the
action is improper; provided, however, that (x) if the Bankruptcy Cases have not
been commenced or (y) upon the closing of the Bankruptcy Cases and the
Bankruptcy Court declines to accept jurisdiction upon a motion to reopen the
Bankruptcy Cases, the Parties agree to unconditionally and irrevocably submit to
the exclusive jurisdiction of the Chancery Court of the State of Delaware (or in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such Proceeding in the United States District Court for the
District of


- 66 -



--------------------------------------------------------------------------------





Delaware) and any state appellate court therefrom within the State of Delaware
and any appellate court from any thereof, for the resolution of any such
Proceeding. The Parties intend that all foreign jurisdictions will enforce any
decree of the Bankruptcy Court in any Action arising out of or relating to this
Agreement or any Related Agreement or the transactions contemplated hereby or
thereby.
SECTION 8.10.    Counterparts, Etc. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same agreement, and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other party. Delivery of an executed counterpart of a signature page to this
Agreement by email in “portable document format” (“.pdf”) form, or by other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.
SECTION 8.11.    Headings, Etc. The provision of the Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reading only and shall not
affect or be utilized in construing or interpreting this Agreement. All
references in this Agreement to any Article, Section, subsection or clause are
to the corresponding Article, Section, subsection or clause of this Agreement,
unless otherwise specified.
SECTION 8.12.    Further Assurances. Subject to the terms and conditions of this
Agreement, from time to time, at the request of any party hereto and, except as
otherwise set forth herein, at the expense of the Party so requesting, each
other party shall execute and deliver to such requesting party such documents
and take such other action as such requesting party may reasonably request in
order to consummate the transactions contemplated hereby.
SECTION 8.13.    Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by the Parties in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Buyer, on the one hand,
and the Sellers on the other hand, shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement by the other (as applicable)
and to enforce specifically the terms and provisions of this Agreement and to
thereafter cause the transactions contemplated by this Agreement to be
consummated on the terms and subject to the conditions thereto set forth in this
Agreement. The foregoing rights are in addition to and without limitation of any
other remedy to which the Parties may be entitled at law or in equity. The
parties further agree not to assert that a remedy of specific performance is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy. In
respect of any such action for specific performance, each of the Parties hereby
waives (a) any defenses in any action for specific performance, including the
defense that a remedy at law would be adequate and (b) any requirement under any
Law to post a bond or other security as a prerequisite to obtaining equitable
relief. If any party brings any action to enforce specifically the performance
of the terms and provisions hereof by any other party, the Outside Date shall
automatically be extended by (x) the amount of time during which such action is
pending, plus twenty (20) Business Days or (y) such other later date established
by the Delaware court presiding over such action. The Parties further agree that
(i) by seeking the remedies provided for in this


- 67 -



--------------------------------------------------------------------------------





Section 8.13, no Party shall in any respect waive its right to seek at any time
any other form of relief that may be available to it under this Agreement or any
other agreement or document entered into in connection herewith or the
transactions contemplated hereby (including monetary damages) in the event that
this Agreement has been terminated or in the event that the remedies provided
for in this Section 8.13 are not available or otherwise are not granted, and
(ii) nothing set forth in this Section 8.13 shall require any party hereto to
institute any proceeding for (or limit any party’s right to institute any
proceeding for) specific performance under this Section 8.13 prior to or as a
condition to exercising any termination right under Article VII, nor shall the
commencement of any legal proceeding pursuant to this Section 8.13 or anything
set forth in this Section 8.13 restrict or limit any party’s right to terminate
this Agreement in accordance with the terms of Article VII or pursue any other
remedies under this Agreement or any other agreement or document entered into in
connection herewith or the transactions contemplated hereby that may be
available then or thereafter.
SECTION 8.14.    Limitation on Liability. Notwithstanding anything in this
Agreement to the contrary, but subject to Section 2.10, (a) except in the case
of Fraud or Intentional Breach, the maximum aggregate Liability of the Sellers
under this Agreement shall not exceed an amount equal to $58,750,000 and (b) in
no event shall any Party have any liability for punitive damages, except to the
extent payable to a third party.
SECTION 8.15.    Non‑Recourse. All claims or causes of action (whether in
contract or in tort, in law or in equity) that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), may be made only against the Persons that are expressly identified
as Parties. No Person who is not a named Party, including any past, present or
future director, officer, employee, incorporator, member, partner, direct or
indirect equityholder, Affiliate, agent, attorney, banker or other consultant or
Representative of any named Party (“Related Parties”), shall have any liability
(whether in contract or in tort, in law or in equity, or based upon any theory
that seeks to impose liability of an entity party against its owners or
affiliates) for any obligations or liabilities arising under, in connection with
or related to this Agreement or for any claim based on, in respect of, or by
reason of this Agreement or its negotiation or execution; and each party hereto
waives and releases all such liabilities, claims and obligations against any
such Related Party.
SECTION 8.16.    Release. The Confirmation Order shall contain (a) mutual
releases from the Seller and their Affiliates and the Buyer and its Affiliates,
to the fullest extent permitted by law, from all claims relating to, among other
things, the negotiation, execution, and implementation of this Agreement and (b)
customary release, exculpation and injunction provisions, and such provisions
shall apply to the Buyer and Buyer’s Representatives to the fullest extent
permitted under applicable Law.
SECTION 8.17.    Interpretation. The words “hereof”, “herein”, “hereto”,
“hereunder” and “hereinafter” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, unless the context otherwise requires. The terms
defined in the singular shall have a comparable meaning when used in the plural,
and vice versa. The term “dollars” and character “$” shall mean United States
dollars.


- 68 -



--------------------------------------------------------------------------------





The term “including” shall mean including, without limitation, and the words
“include” and “includes” shall have corresponding meanings and such words shall
not be construed to limit any general statement that they follow to the specific
or similar items or matters immediately following them. The term “or” is not
exclusive, unless the context otherwise requires. Any references herein to
notice being provided by or to the Sellers, or consent or waiver being obtained
from or provided by or to the Sellers, shall be satisfied by receiving or
delivering such notice from or to, or obtaining or providing such consent or
waiver from or to, the Company. The term “ordinary course of business” shall
mean the ordinary course of business consistent with the Sellers’ past
practices. Any action referred to herein as “contemplated,” “required” or
“permitted” by this Agreement or similar statements refer to actions expressly
contemplated, expressly required or expressly permitted by this Agreement, as
applicable. The Exhibits and Schedules to this Agreement are hereby incorporated
and made a part hereof and are an integral part of this Agreement. Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall be defined as set forth in this Agreement. Any reference in this
Agreement to gender shall include all genders and the neuter. The Parties have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement. Any agreement,
instrument, statute, rule or regulation defined or referred to herein means such
agreement, instrument, statute, rule or regulation as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver of consent and (in the case of statutes, rules or regulations) by
succession or comparable successor statutes and references to all attachments
thereto and instruments incorporated therein; provided, that for purposes of any
representations and warranties contained in this Agreement that are made as of a
specific date or dates, references to any statute, rule or regulation shall be
deemed to refer to such statute, rule or regulation, as amended (and, in the
case of statutes, any rules and regulations promulgated under such statutes), in
each case, as of such date. Any agreement referred to herein shall include
reference to all exhibits, schedules and other documents or agreements attached
thereto. The Parties agree that any drafts of this Agreement or any Related
Agreements prior to the final fully executed drafts shall not be used for
purposes of interpreting any provision of this Agreement or any Related
Agreement, and each of the Parties agrees that no Party shall make any claim,
assert any defense or otherwise take any position inconsistent with the
foregoing in connection with any dispute or proceeding among any of the
foregoing or for any other purpose.
[SIGNATURE PAGE FOLLOWS]




- 69 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered on its behalf by its officers thereunto duly authorized, all at or
on the date and year first above written.
COMPANY:

RENTPATH HOLDINGS, INC.
By:
/s/ Marc Lefar ___________________
Name: Marc Lefar
Title: President and Chief Executive
Officer

SELLERS:


RENTPATH, LLC

By: RentPath Holdings, Inc., its sole member
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

CONSUMER SOURCE HOLDINGS LLC

By: RentPath, LLC, its sole member
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

ELECTRONIC LEAD MANAGEMENT, INC.
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary



[Signature Page to Asset Purchase Agreement]







--------------------------------------------------------------------------------





ELECTRONIC LEAD MANAGEMENT MA, INC.
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

ELECTRONIC LEAD MANAGEMENT VA, INC.
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

VIVA GROUP, LLC

By: RentPath, LLC, its sole member
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

VIVA GROUP BROKERAGE, INC.
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

DISCOVER HOME NETWORK, LLC

By: RentPath, LLC, its sole member
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr




[Signature Page to Asset Purchase Agreement]









--------------------------------------------------------------------------------





Title: Senior Vice President, General
Counsel and Secretary
LIVE RESPONSE SOLUTIONS HOLDINGS, LLC

By: RentPath, LLC, its sole member
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

LIVE RESPONSE SOLUTIONS, LLC

By: Live Response Solutions Holdings, LLC, its sole member
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary

EASY MEDIA, LLC

By: RentPath, LLC, its sole member
By:
/s/ Marlon F. Starr___________________
Name: Marlon F. Starr
Title: Senior Vice President, General
Counsel and Secretary









[Signature Page to Asset Purchase Agreement]









--------------------------------------------------------------------------------





BUYER:
CSGP HOLDINGS, LLC
By:
/s/ Scott T. Wheeler_________________
Name: Scott T. Wheeler
Title: Chief Financial Officer



PARENT (SOLELY FOR PURPOSES OF SECTION 5.13):

COSTAR GROUP, INC.
By:
/s/ Scott T. Wheeler_________________
Name: Scott T. Wheeler
Title: Chief Financial Officer



[Signature Page to Asset Purchase Agreement]







